Exhibit 10.1

Execution Version

 

 

 

 

LOGO [g615453g0925092155871.jpg]

CREDIT AGREEMENT

dated as of

September 25, 2018

among

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.

and

SWM LUXEMBOURG,

as Borrowers,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

SUNTRUST ROBINSON HUMPHREY, INC., and

AGFIRST FARM CREDIT BANK,

as Joint Bookrunners and Joint Lead Arrangers,

and

BARCLAYS BANK PLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

SUNTRUST BANK, and

AGFIRST FARM CREDIT BANK,

as Co-Syndication Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     37  

SECTION 1.03. Terms Generally

     37  

SECTION 1.04. Accounting Terms; GAAP

     38  

SECTION 1.05. Interest Rates

     38  

SECTION 1.06. Currency Equivalents

     38  

SECTION 1.07. Limited Condition Acquisitions

     39  

SECTION 1.08. Luxembourg Terms

     39  

ARTICLE II The Credits

     40  

SECTION 2.01. Commitments

     40  

SECTION 2.02. Loans and Borrowings

     40  

SECTION 2.03. Requests for Borrowings

     41  

SECTION 2.04. Reserved

     42  

SECTION 2.05. Swingline Loans

     42  

SECTION 2.06. Letters of Credit

     43  

SECTION 2.07. Funding of Borrowings

     48  

SECTION 2.08. Interest Elections

     48  

SECTION 2.09. Termination, Reduction and Increase of Commitments

     50  

SECTION 2.10. Repayment of Loans; Evidence of Debt

     52  

SECTION 2.11. Prepayment of Loans

     53  

SECTION 2.12. Fees

     54  

SECTION 2.13. Interest

     55  

SECTION 2.14. Alternate Rate of Interest

     56  

SECTION 2.15. Increased Costs.

     57  

SECTION 2.16. Break Funding Payments

     58  

SECTION 2.17. Withholding of Taxes; Gross-Up

     59  

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     63  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     65  

SECTION 2.20. Defaulting Lenders

     66  

SECTION 2.21. Extension of Maturity Date

     68  

ARTICLE III Representations and Warranties

     70  

SECTION 3.01. Organization; Powers

     70  

SECTION 3.02. Authorization; Enforceability

     70  

SECTION 3.03. Governmental Approvals; No Conflicts

     71  

SECTION 3.04. Financial Condition; No Material Adverse Change

     71  

SECTION 3.05. Properties

     71  

SECTION 3.06. Litigation and Environmental Matters

     71  

SECTION 3.07. Compliance with Laws

     72  

SECTION 3.08. Investment Company Status

     72  

SECTION 3.09. Taxes

     72  

SECTION 3.10. ERISA

     72  

SECTION 3.11. Disclosure

     72  

SECTION 3.12. Subsidiaries

     72  

 

i



--------------------------------------------------------------------------------

SECTION 3.13. [Reserved]

     72  

SECTION 3.14. Labor Relations

     73  

SECTION 3.15. EEA Financial Institutions

     73  

SECTION 3.16. Plan Assets; Prohibited Transactions

     73  

SECTION 3.17. Margin Regulations

     73  

SECTION 3.18. Solvency

     73  

SECTION 3.19. Insurance

     73  

SECTION 3.20. Common Enterprise

     73  

SECTION 3.21. Foreign Borrower

     74  

SECTION 3.22. Compliance with Domiciliation Law

     74  

SECTION 3.23. Anti-Corruption Laws and Sanctions

     74  

SECTION 3.24. COMI

     74  

SECTION 3.25. Security Interest in Collateral

     74  

SECTION 3.26. Status of SWM Luxembourg

     75  

SECTION 3.27. Beneficial Ownership

     75  

ARTICLE IV Conditions

     75  

SECTION 4.01. Effective Date

     75  

SECTION 4.02. Each Credit Event

     77  

ARTICLE V Affirmative Covenants

     78  

SECTION 5.01. Financial Statements and Other Information

     79  

SECTION 5.02. Notices of Material Events

     80  

SECTION 5.03. Existence; Conduct of Business

     80  

SECTION 5.04. Payment of Taxes

     80  

SECTION 5.05. Maintenance of Properties; Insurance

     81  

SECTION 5.06. Books and Records; Inspection Rights

     81  

SECTION 5.07. Compliance with Laws

     81  

SECTION 5.08. Use of Proceeds and Letters of Credit

     81  

SECTION 5.09. Further Assurances; Additional Borrowers

     82  

SECTION 5.10. OFAC

     84  

SECTION 5.11. [Reserved]

     84  

SECTION 5.12. Centre of Main Interest

     84  

SECTION 5.13. Post Closing Matters

     84  

SECTION 5.14. Designation of Subsidiaries

     84  

ARTICLE VI Negative Covenants

     85  

SECTION 6.01. Indebtedness

     85  

SECTION 6.02. Liens

     88  

SECTION 6.03. Fundamental Changes

     89  

SECTION 6.04. Dispositions

     90  

SECTION 6.05. Investments, Loans, Advances, Guarantees and Acquisitions

     91  

SECTION 6.06. Swap Agreements

     93  

SECTION 6.07. Restricted Payments

     93  

SECTION 6.08. Transactions with Affiliates

     94  

SECTION 6.09. Restrictive Agreements

     95  

SECTION 6.10. Amendment of Organizational Documents

     96  

SECTION 6.11. Financial Covenants

     96  

SECTION 6.12. Prepayments of Junior Indebtedness

     96  

 

ii



--------------------------------------------------------------------------------

SECTION 6.13. Use of Proceeds

     97  

ARTICLE VII Events of Default

     97  

SECTION 7.01. Events of Default

     97  

SECTION 7.02. Application of Payments

     100  

ARTICLE VIII The Administrative Agent

     102  

SECTION 8.01. Authorization and Action

     102  

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

     104  

SECTION 8.03. Posting of Communications

     105  

SECTION 8.04. The Administrative Agent Individually

     106  

SECTION 8.05. Successor Administrative Agent

     106  

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks

     107  

SECTION 8.07. Collateral Matters

     108  

SECTION 8.08. Credit Bidding

     108  

SECTION 8.09. Certain ERISA Matters

     109  

ARTICLE IX Miscellaneous

     110  

SECTION 9.01. Notices

     110  

SECTION 9.02. Waivers; Amendments

     112  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     114  

SECTION 9.04. Successors and Assigns

     116  

SECTION 9.05. Survival

     121  

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     121  

SECTION 9.07. Severability

     121  

SECTION 9.08. Right of Setoff

     121  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     122  

SECTION 9.10. WAIVER OF JURY TRIAL

     123  

SECTION 9.11. Headings

     123  

SECTION 9.12. Confidentiality

     123  

SECTION 9.13. Material Non-Public Information

     124  

SECTION 9.14. Interest Rate Limitation

     124  

SECTION 9.15. No Fiduciary Duty, etc.

     124  

SECTION 9.16. USA PATRIOT Act

     125  

SECTION 9.17. Judgment Currency

     125  

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     126  

ARTICLE X Loan Guaranty

     126  

SECTION 10.01. Guaranty

     126  

SECTION 10.02. Guaranty of Payment

     127  

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

     127  

SECTION 10.04. Defenses Waived

     127  

SECTION 10.05. Rights of Subrogation

     128  

SECTION 10.06. Reinstatement; Stay of Acceleration

     128  

SECTION 10.07. Information

     128  

SECTION 10.08. Termination

     128  

SECTION 10.09. Taxes

     128  

SECTION 10.10. Maximum Liability

     129  

SECTION 10.11. Liability Cumulative

     129  

SECTION 10.12. Keepwell

     129  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01A –    Commitments Schedule 2.01B –    Swingline Commitments
Schedule 2.01C –    Letter of Credit Commitments Schedule 3.06 –    Disclosed
Matters Schedule 3.12 –    Subsidiaries Schedule 3.19 –    Insurance Schedule
5.13 –    Post Closing Matters Schedule 6.01 –    Existing Indebtedness Schedule
6.02 –    Existing Liens Schedule 6.05 –    Existing Investments Schedule 6.08 –
   Transactions with Affiliates

EXHIBITS:

 

Exhibit A –    Form of Assignment and Assumption Exhibit B –    Form of
Borrowing Request Exhibit C –    Form of Interest Election Request Exhibit D –
   Form of Compliance Certificate Exhibit E-1 –    U.S. Tax Certificate (For
Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 –    U.S. Tax Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit E-3 –    U.S. Tax
Certificate (For Non-U.S. Participants that are not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit E-4 –    U.S. Tax Certificate (For Non-U.S.
Participants that are Partnerships for U.S. Federal Income Tax Purposes)

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of September 25, 2018 (as it may be amended,
restated, modified, extended or supplemented from time to time, this
“Agreement”) by and among SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware
corporation (“Parent” or “U.S. Borrower”), SWM LUXEMBOURG, a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 17, rue Edmond Reuter, L-5326 Contern, Grand-Duchy of
Luxembourg and registered with the Luxembourg Register of Commerce and Companies
(Registre de Commerce et des Sociétés, Luxembourg) under number B 180.186 (“SWM
Luxembourg” and, together with U.S. Borrower, the “Borrowers” and, individually,
each a “Borrower”), the Lenders (as defined below) that are from time to time a
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN CHASE
BANK, N.A., BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, SUNTRUST ROBINSON HUMPHREY, INC., and AGFIRST FARM CREDIT BANK, as
Joint Lead Arrangers and Joint Bookrunners, and BARCLAYS BANK PLC, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, SUNTRUST BANK, and AGFIRST FARM
CREDIT BANK, as Co-Syndication Agents.

R E C I T A L S:

WHEREAS, simultaneously with the execution of this Agreement, the Borrowers
intend to refinance in full and terminate the outstanding obligations under the
Existing Credit Agreement (as defined below);

WHEREAS, the Borrowers have requested that the Lenders provide Commitments of
(i) $500,000,000 in the aggregate to be available for Revolving Loans and
Swingline Loans to the Borrowers and Letters of Credit issued for the account of
the Borrowers, and (ii) $200,000,000 in the aggregate for Term Loans; and

WHEREAS, the applicable Lenders have indicated their willingness to lend and the
Issuing Bank has indicated its willingness to so issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants set forth below, and intending to be legally bound, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition Expenses” means fees, costs and expenses related to any Permitted
Acquisition or Investment permitted hereunder.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adverse Tax Ruling” means a final ruling by the Supreme Court of Brazil against
the taxpayer, SWM Brazil, and in favor of the applicable tax authorities
regarding either one or more assessments by the tax authorities of the State of
Rio de Janeiro for Imposto sobre Circulação de Mercadorias e Serviços for the
period January 1995 through November 2017.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to such term in Section 9.03(c).

“Agreement” has the meaning set forth in the Preamble.

“AHYDO Catch-Up Payment” means any payment with respect to any obligations of
the Loan Parties and their Restricted Subsidiaries, including subordinated debt
obligations, in each case to avoid the application of Section 163(e)(5) of the
Code.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means any provision (including any rules and regulations
promulgated thereunder) of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act 2010, or similar anti-bribery or anti-corruption
laws of a jurisdiction in which the Parent or any of its Subsidiaries conduct
their business and to which they are lawfully subject.

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Revolving Loans Spread and Letter of Credit Fees”, “ABR Revolving
Loans Spread”, “ Eurodollar Term Loans Spread”, “ABR Term Loans Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Borrowers’ Net Debt to
EBITDA Ratio as of the most recent determination date:

 

Level:

  

Net Debt to

EBITDA Ratio

   Eurodollar
Revolving
Loans Spread
and Letter of
Credit Fees     ABR
Revolving
Loans
Spread     Eurodollar
Term Loans
Spread     ABR
Term
Loans
Spread     Commitment
Fee Rate   I   

Greater than or equal to

4.00 to 1.00

     2.25 %      1.25 %      2.50 %      1.50 %      0.40 %  II   

Greater than or equal to

3.25 to 1.00 but less than

4.00 to 1.00

     2.00 %      1.00 %      2.25 %      1.25 %      0.35 %  III   

Greater than or equal to

2.50 to 1.00 but less than 3.25 to 1.00

     1.75 %      0.75 %      2.00 %      1.00 %      0.30 %  IV   

Greater than or equal to

1.75 to 1.00 but less than 2.50 to 1.00

     1.50 %      0.50 %      1.75 %      0.75 %      0.25 %  V   

Greater than or equal to

1.00 to 1.00 but less than 1.75 to 1.00

     1.25 %      0.25 %      1.50 %      0.50 %      0.20 %  VI    Less than
1.00 to 1.00      1.00 %      0.0 %      1.25 %      0.25 %      0.15 % 

For purposes of the foregoing, (a) until the delivery to the Administrative
Agent of the annual or quarterly consolidated financial statements delivered
pursuant to Section 5.01 and corresponding compliance certificate of the Parent
for the first fiscal quarter following the Effective Date, the Applicable

 

3



--------------------------------------------------------------------------------

Rate shall be deemed to be the applicable rate in Level III set forth above,
(b) the Applicable Rate shall be determined as of the end of each fiscal quarter
of Parent based upon Parent’s annual or quarterly consolidated financial
statements delivered pursuant to Section 5.01 and (c) each change in the
Applicable Rate resulting from a change in the Net Debt to EBITDA Ratio shall be
effective during the period commencing on and including the date of delivery to
the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that, the Net Debt to EBITDA Ratio shall be
deemed to be at Level I set forth above (A) at any time that an Event of Default
has occurred and is continuing or (B) if the Borrowers fail to deliver the
annual or quarterly consolidated financial statements required to be delivered
by them pursuant to Section 5.01, during the period from the expiration of the
time for delivery thereof until such consolidated financial statements are
delivered.

In the event that any financial statement or certification delivered pursuant to
Section 5.01 is shown to be inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, (i) Parent shall immediately (a) deliver to
the Administrative Agent a corrected compliance certificate for such Applicable
Period and (b) determine the Applicable Rate for such Applicable Period based
upon the corrected compliance certificate, and (ii) the applicable Borrower
shall immediately pay to the Administrative Agent for the benefit of the Lenders
the accrued additional interest and other fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly distributed by the Administrative Agent to the Lenders entitled
thereto.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means any of JPMorgan Chase Bank, N.A., Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), SunTrust Robinson Humphrey,
Inc., and AgFirst Farm Credit Bank in their capacity as joint bookrunners and
joint arrangers hereunder.

“Asset Disposition” means any sale, transfer, lease (other than an operating
lease entered into in the ordinary course of business) or other disposition of
any properties or assets of any Borrower or any of its Restricted Subsidiaries
(including, without limitation, pursuant to a Sale and Leaseback Transaction,
any such sale, transfer or disposition of Equity Interests and any disposition
of property to a Delaware Divided LLC pursuant to a Delaware LLC Division) in a
single transaction or in a series of related transactions, other than Excluded
Asset Dispositions.

“Asset Swap” means an exchange (or concurrent purchase and sale) of property,
plant, equipment or other assets (excluding working capital or current assets)
of Parent or any of its Restricted Subsidiaries for Related Business Assets of
another Person.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any of their Subsidiaries by any Lender or any Affiliate
thereof at the time of making or entering into such Banking Services (or any
Banking Services in existence as of the Effective Date): (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, concentration, automated clearinghouse transactions, return items,
any direct debit scheme or arrangement, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of the Loan Parties
or its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bankruptcy Action” means any proceeding, filing or other action (whether
judicial or non-judicial) seeking a liquidation, reorganization or other relief
under any federal, state or foreign bankruptcy, insolvency, receivership or
other similar laws now or hereinafter in effect, or any other cessation of
operations and settlement with creditors.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

5



--------------------------------------------------------------------------------

“Borrower” and/or “Borrowers” has the meaning set forth in the Preamble.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) Term Loans of the same
Class and Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect, or (c) a
Swingline Loan.

“Borrowing Request” means a request by the applicable Borrower for a Revolving
Borrowing in accordance with Section 2.03, which shall be, in the case of any
such written request, substantially in the form of Exhibit B or any other form
approved by the Administrative Agent.

“Brazil Tax Assessment” means those certain tax assessments existing as of the
Effective Date against SWM Brazil by the tax authorities of the State of Rio de
Janeiro, Brazil with respect to the transaction tax on the Circulation of Goods
and Services for Interstate and Intermunicipal Transportation and Communications
(ICMS) for the period from January 1995 through November 2017.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, if a determination of a Business Day shall relate
to (a) a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are closed for dealings in U.S. Dollar deposits in the London
interbank market, (b) an Offshore Currency Loan or Letter of Credit denominated
in Euros, or any other dealings in Euros to be carried out pursuant to this
Agreement, the term “Business Day” shall also exclude any day that is not a
TARGET Day, (c) any other Loan or Letter of Credit in any Offshore Currency, the
term “Business Day” shall also exclude any day on which dealings in deposits in
the relevant Offshore Currency are not conducted by and between banks in the
applicable offshore interbank market for such Offshore Currency and (d) any
Foreign Borrower, the term “Business Day” shall also exclude any day on which
banks in the Grand-Duchy of Luxembourg are authorized or required by law to
remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and

 

6



--------------------------------------------------------------------------------

(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans, EUR
Revolving Loans, Term Loans, or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all personal property owned, leased or operated by
any Loan Party, now existing or hereafter acquired, that may at any time be,
become or be intended to be, subject to a security interest or Lien in favor of
the Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations; provided, however, that Collateral
shall not include the Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, guarantees whether theretofore,
now or hereafter executed by any Loan Party and delivered to the Administrative
Agent.

“Commitment” means, with respect to each Lender, such Lender’s Term Loan
Commitment and Revolving Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 8.03(c).

“Computation Date” means (a) each date of a delivery of a Borrowing Request,
(b) with respect to any Letter of Credit, each of the following: (i) each date
of a Borrower’s delivery of a request for the issuance of a Letter of Credit,
(ii) each date of a Borrower’s request for an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, and (iii) each date
of any payment by the Issuing Bank under any Letter of Credit, and (c) the last
day of each fiscal quarter.

“Consolidated Income Tax Expense” means, with respect to Parent and its
Restricted Subsidiaries for any period, the provision for taxes based on income
or profits or capital, including, without limitation, federal, state,
provincial, local, foreign, unitary, excise, property, franchise and similar
taxes and foreign withholding and similar taxes, in each case of Parent and its
Restricted Subsidiaries for such period as determined on a consolidated basis in
accordance with GAAP paid or accrued during such period, including any penalties
and interest related to such taxes or arising from any tax examinations, to the
extent the same were deducted in computing Net Income.

“Consolidated Non-cash Charges” means, with respect to Parent and its Restricted
Subsidiaries for any period, the aggregate depreciation, amortization (including
amortization of goodwill, other intangibles, deferred financing fees, debt
issuance costs, commissions, fees and expenses) and other non-cash expenses,
charges, losses and other items of Parent and its Restricted Subsidiaries
reducing Net Income of Parent and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding any charge
which requires an accrual of or a reserve for cash charges for any future
period).

 

7



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets of the U.S. Borrower and its Restricted Subsidiaries or, in the
case of Foreign Subsidiaries, the total assets of such Foreign Subsidiaries on
an combined basis, determined on a consolidated basis in accordance with GAAP,
as reflected in most recent balance sheet delivered pursuant to Section 5.01(a)
or 5.01(b), as applicable.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” has the meaning assigned to such term in Section 4.02.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lenders or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Administrative Agent and
Parent in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

8



--------------------------------------------------------------------------------

“Delaware LLC Divisions” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Domestic Subsidiary” means any direct or indirect Subsidiary of Parent that is
organized under the laws of the United States, any State or commonwealth thereof
(not including any territory or possession thereof) or the District of Columbia.

“EBITDA” means, with respect to Parent and its Restricted Subsidiaries, for any
period:

 

  (i)

the sum of, without duplication, the amounts for such period, taken as a single
accounting period, of:

 

  (a)

Net Income;

 

  (b)

Consolidated Non-cash Charges;

 

  (c)

Interest Expense to the extent deducted in computing Net Income;

 

  (d)

Consolidated Income Tax Expense;

 

  (e)

(i) any net loss from discontinued operations and (ii) any fees, costs, expenses
or charges related to any actual, proposed or contemplated issuance or
registration (actual or proposed) of any Equity Interests or any Investment,
acquisition, disposition, asset sale, recapitalization, Restricted Payment, or
the incurrence or registration (actual or proposed) of Indebtedness (including a
refinancing thereof)(in each case, whether or not consummated or successful),
including (x) such fees, expenses or charges related to the offering of the
Senior Notes or the entry and maintenance of any credit facilities, including
the Loans hereunder and (y) any amendment, waiver or other modification of the
Senior Notes or any documents governing the Senior Notes, the Loan Documents,
any other Indebtedness or any offering of Equity Interests, in each case,
whether or not consummated, to the extent the same was deducted in computing Net
Income;

 

  (f)

any costs or expenses incurred by Parent or a Restricted Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of Parent or net cash proceeds of an
issuance of Equity Interests of Parent, to the extent the same was deducted in
computing Net Income;

 

  (g)

any (i) restructuring charges, reserves, integration costs or other business
optimization expenses or costs (including charges directly related to
implementation of cost-savings initiatives), that are deducted in such period in
computing Net Income, including, without limitation, those related to severance,
retention, signing bonuses, relocation, recruiting and other employee related
costs, contract termination costs, future lease commitments and costs related to
the opening and closure and/or consolidation of facilities, (ii) reduction in
costs and other operating improvements, costs savings and synergies (without
duplication) determined by Parent in good faith to be realized as a result of
specified actions taken or expected to be taken prior to or

 

9



--------------------------------------------------------------------------------

  during such period (which cost savings, improvements or cost-saving synergies
shall be subject only to certification by a Financial Officer of Parent and
shall be calculated on a pro forma basis as though such cost savings,
improvements or cost-saving synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) such cost savings, improvements or synergies are
reasonably identifiable and factually supportable and (B) such actions have been
taken or are expected to be taken within 18 months after the date of
determination to take such action and (iii) non-recurring charges or expenses of
Parent or its Restricted Subsidiaries or of a company or business acquired by
Parent or its Restricted Subsidiaries (in each case, including those relating to
severance, relocation costs and one time compensation charges and any charges or
expenses in connection with conforming accounting policies or re-audited,
combining or restating financial information) that are deducted in such period
in computing Net Income, in each case, incurred in connection with the purchase
or acquisition of such acquired company or business by Parent or its Restricted
Subsidiaries; provided, that the aggregate amount added back pursuant to this
clause (g) in any four quarter period shall not exceed 15.0% of EBITDA for such
period (calculated prior to giving effect to any increase pursuant to this
clause (g)); minus

 

  (ii)

(a)        (x) net gains from discontinued operations and (y) the amount of
non-recurring gains;

 

  (b)

an amount equal to any net gain realized by Parent or any of its Restricted
Subsidiaries in connection with an Asset Disposition or Excluded Asset
Disposition, to the extent such gains were included in computing Net Income; and

 

  (c)

the effects of adjustments in any line item in Parent’s consolidated financial
statements in such period pursuant to GAAP resulting from the applicability of
purchase accounting;

in each case, on a consolidated basis and determined in accordance with GAAP. In
addition to and without limitation of the foregoing, for purposes of this
definition and to the extent otherwise provided for in this Agreement, “EBITDA”
and “Net Income” (and the component definitions thereof) shall be calculated
after giving effect on a pro forma basis for the period of such calculation, to
any Asset Dispositions or other dispositions or asset acquisitions, investments,
mergers, consolidations and discontinued operations (as determined in accordance
with GAAP) occurring during any period of four consecutive fiscal quarters (the
“Reference Period”), as if such Asset Disposition or other disposition or
acquisition of assets, investment, merger, consolidation or discontinuance of
operations occurred on the first day of the Reference Period. For purposes of
this definition, pro forma calculations shall be made in the good faith
determination of a Financial Officer of Parent. Any such pro forma calculation
may include, without limitation, adjustments calculated in accordance with
Regulation S-X under the Securities Act of 1933, as amended.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

10



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electing Guarantors” means any Excluded Subsidiary that, at the option, and in
the sole discretion, of Parent has been designated a Loan Party and is
reasonably acceptable to the Administrative Agent; provided, that no Electing
Guarantors shall be re-designated as Excluded Subsidiaries to the extent an
Event of Default has occurred and is continuing.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to or operation of a single or unified European currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, release or threatened release of any Hazardous Material or
(iv) health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any Restricted Subsidiary, or
solely in respect of Section 9.03(b), any other Subsidiary, directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” shall have the meaning assigned to such term in the New York Uniform
Commercial Code.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“Equivalent Amount” means, whenever this Agreement requires or permits a
determination on any date of the equivalent in any currency (the “base
currency”) of an amount expressed in any other currency (the “other currency”),
the equivalent amount in such base currency of such amount expressed in the
other currency as determined by the Administrative Agent or Borrowers, as
applicable, on such date on the basis of the Spot Rate for the purchase of the
base currency with such other currency on the relevant Computation Date provided
for hereunder.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrowers or any of their ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrowers or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrowers or any of their ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrowers or any ERISA Affiliate of any notice imposing
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“EUR Revolving Commitment” means, at any time, with respect to each Lender, the
commitment, if any, of such Lender to make EUR Revolving Loans in Euros and to
acquire participations in Letters of Credit issued in Euros in connection
therewith up to the amount set forth on the Commitment Schedule (or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable) as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The EUR Revolving Commitment of each EUR Revolving Credit
Lender is a sub-commitment of its Revolving Commitment. The initial aggregate
amount of the Lenders’ EUR Revolving Commitments is the Equivalent Amount in
Euros of $480,000,000.

“EUR Revolving Credit Exposure” means, with respect to any EUR Revolving Credit
Lender at any time, the sum of the Equivalent Amount in U.S. Dollars of the
outstanding principal amount of such Lender’s EUR Revolving Loans and its LC
Exposure with respect to Letters of Credit issued in Euros at such time.

 

12



--------------------------------------------------------------------------------

“EUR Revolving Credit Lender” means a Lender with a EUR Revolving Commitment or,
if the EUR Revolving Commitments have terminated or expired, a Lender with EUR
Revolving Credit Exposure.

“EUR Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Assets” means (i) all leasehold interests in real property, (ii) all
fee-owned real property, (iii) interests in partnerships, joint ventures and
non-wholly-owned subsidiaries which cannot be pledged without the consent of one
or more third parties pursuant to the applicable partnership, joint venture or
shareholders’ agreement (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law), (iv) Equity Interests of
Immaterial Subsidiaries (except to the extent perfection can be achieved with a
UCC-1 financing statement), captive insurance subsidiaries, not-for-profit
subsidiaries, special purpose entities and Unrestricted Subsidiaries, (v) Margin
Stock (to the extent prohibited by applicable margin regulations to be pledged),
(vi) security interests to the extent the same would result in adverse tax
consequences, as reasonably determined by the Borrowers in good faith, (vii) any
property and assets the pledge of which would require governmental consent,
approval, license or authorization or is prohibited or restricted by applicable
law (after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code or other applicable law), (viii) any lease, license or
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto or otherwise require consent
thereunder (after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable law), the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition (only so long as such consent has not been
obtained and such prohibition exists and only to the extent prohibition is not
created in contemplation of such grant), (ix) motor vehicles, airplanes and
other assets subject to certificates of title (except to the extent a security
interest therein can be perfected by the filing of Uniform Commercial Code
financing statements), (x) letter of credit rights (other than those
constituting supporting obligations of other Collateral) of U.S. Loan Parties
below a threshold of $10,000,000 and commercial tort claims of U.S. Loan Parties
below a threshold of $10,000,000, (xi) any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law, (xii) finished goods inventory sold by any Loan Party
but the possession of which is maintained by such Loan Party under any inventory
management or similar program, including, but not limited to, any finished goods
inventory held at Parent’s Spotswood facility held for Phillip Morris USA,
(xiii) any property with respect to which the Administrative Agent, in its sole
discretion, determines that the cost or burden of subjecting such property to a
Lien under the Security Documents is disproportionate to the value of the
collateral security afforded thereby, (xiv) except to the extent specifically
provided for herein, any property or assets of an Excluded Subsidiary,
(xv) Equipment or other assets otherwise constituting Collateral owned by any
Loan Party on the date hereof or hereafter acquired that is subject to a Lien
securing purchase money Indebtedness or Capital Lease Obligations permitted to
be incurred pursuant to the provisions of this Agreement (including, for the
avoidance of doubt, any Indebtedness permitted to be incurred pursuant to
Section 6.01(e)) if the contract or other agreement in which such Lien is
granted (or the documentation providing for such purchase money Indebtedness,
Capital Lease Obligations or Indebtedness permitted to be incurred pursuant to
Section 6.01(e)) validly prohibits the creation of any other Lien on such
Equipment or such other asset, (xvi) any Equity Interests of the type which are
not required to be pledged pursuant to Section 5.09(c) of this Agreement and
(xvii) Excluded Accounts (as such term is defined in the Security Agreement).

 

13



--------------------------------------------------------------------------------

“Excluded Asset Disposition” means (i) any transfer, conveyance, sale, lease or
other disposition of property or assets having a fair market value of less than,
for any single transaction or series of related transactions, $5,000,000; (ii)
sales or other dispositions of cash or Permitted Investments in the ordinary
course of business; (iii) any sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary; (iv) the disposition of
obsolete, worn out, uneconomical or surplus assets or assets no longer used or
useful in the business in the ordinary course of business or any disposition of
inventory or goods (or other assets) held for sale in the ordinary course of
business; (v) an Investment that is otherwise permitted by this Agreement;
(vi) the creation of a Permitted Lien (but not the sale or other disposition of
the property subject to such Lien); (vii) leases, subleases or assignments in
the ordinary course of business to third Persons not interfering in any material
respect with the business of Parent or any of its Restricted Subsidiaries and
otherwise in accordance with the provisions of this Agreement;
(viii) dispositions of aged or non-collectable accounts receivable and related
assets, or participations therein, in connection with the collection or
compromise thereof (including sales to factors or other third parties or
discount and/or forgiveness thereof or to insurers which have provided insurance
as to collection thereof) in the ordinary course of business; (ix) (a)
non-exclusive licensing or sublicensing of intellectual property or other
general intangibles in the ordinary course of business and (b) the non-exclusive
granting of access and use rights in respect of intellectual property or other
general intangibles in the context of joint development arrangements and joint
marketing arrangements entered into in the ordinary course of business;
(x) foreclosures on assets to the extent it would not otherwise result in a
Default or Event of Default; (xi) the lapse or abandonment of intellectual
property rights in the ordinary course of business, which in the reasonable good
faith determination of Parent are not material to the conduct of Parent and its
Restricted Subsidiaries taken as a whole; (xii) sales, transfers and other
dispositions of investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements;
(xiii) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; (xiv) the unwinding of
any Swap Agreements; (xv) the sale or disposition of the Equity Interests and/or
assets of the Philippine Subsidiaries, including through the liquidation or
dissolution thereof; (xvi) Restricted Payments made by, and the issuance of
Equity Interests by, Parent that are not prohibited or would not result in an
Event of Default and (xvii) any Asset Swaps; provided, that in the good faith
judgment of the Parent, Parent or the applicable Restricted Subsidiary receives
assets having a fair market value equal to or greater than the asset being
exchanged.

“Excluded Subsidiary” means (i) any Subsidiary not wholly owned by Parent or its
Subsidiaries, (ii) any Subsidiary that is prohibited by law or regulation from
providing a Guarantee of the Obligations or that would require a consent,
approval, license or authorization from a Governmental Authority in order to
provide such Guarantee (unless such consent, approval, license or authorization
has been obtained) or where the provision of such Guarantee would result in
material adverse tax consequences as reasonably determined by the Borrowers,
(iii) any Foreign Subsidiary of Parent (and any direct or indirect Domestic
Subsidiaries of a Foreign Subsidiary), (iv) not-for-profit Subsidiaries, captive
insurance Subsidiaries and special purpose entities, (v) Immaterial
Subsidiaries, (vi) Unrestricted Subsidiaries, and (vii) any Subsidiary to the
extent that the burden or cost of providing a Guarantee of the Obligations
outweighs the benefit afforded thereby as reasonably determined by the
Administrative Agent and the Borrowers. To the extent Parent elects for an
Excluded Subsidiary to become an Electing Guarantor, such Electing Guarantor
shall cease to be an Excluded Subsidiary until such Subsidiary is re-designated
as an Excluded Subsidiary in accordance with the terms hereof.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Agreement Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Guarantor of, or the grant by such Loan Guarantor of a
security interest to secure, such Swap Agreement Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any

 

14



--------------------------------------------------------------------------------

thereof) by virtue of such Loan Guarantor’s failure for any reason to constitute
an ECP at the time the Guarantee of such Loan Guarantor or the grant of such
security interest becomes or would become effective with respect to such Swap
Agreement Obligation. If a Swap Agreement Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Agreement Obligation that is attributable to swaps for
which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and United Kingdom withholding Taxes (excluding (x) the portion of United
Kingdom withholding Taxes with respect to which the applicable Lender is
entitled to claim a reduction under an income tax treaty, and (y) United Kingdom
withholding Taxes on payments made by any guarantor under any guarantee of the
obligations) imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by a Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of October 28, 2015, by and among the Borrowers, SWM
Holdco 1, a Luxembourg private limited liability company (société à
responsabilité limitée), the Administrative Agent and the financial institutions
party thereto as lenders, as amended or modified prior to the Effective Date.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.22.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.21(a).

“Extending Lender” has the meaning assigned to such term in Section 2.21(b)(ii).

“Extension Request” means a written request from the Borrowers to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.21.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means that certain fee letter agreement, dated as of August 10,
2018, among Parent, SWM Luxembourg and the Administrative Agent.

“Financial Officer” means the chief executive officer, chief financial officer,
treasurer or controller of the applicable Loan Party.

“Foreign Borrower” means, individually, SWM Luxembourg and each other Borrower
which may become a borrower hereunder pursuant to Section 5.09 from time to time
that is a Foreign Subsidiary of Parent.

“Foreign Borrower Documents” has the meaning assigned to such term in
Section 3.19.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

“Foreign Subsidiary” means any direct or indirect Subsidiary of Parent that is
not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether foreign, state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include
(i) endorsements for collection or deposit in the ordinary course of business,
(ii) joint and several liability imposed by Environmental Laws, (iii) inventory
purchase agreements entered into in connection with the sale of a mill or other
facility or (iv) credit support to suppliers or customers provided in the
ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

16



--------------------------------------------------------------------------------

“Immaterial Subsidiaries” means, any Subsidiaries of Parent, other than Material
Subsidiaries.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including, without limitation, with respect to
overdrafts), (b) all obligations of such Person evidenced by bonds, debentures,
notes, preferred Equity Interests (which preferred Equity Interests are either
mandatorily redeemable or redeemable at the option of the holder, in each case,
at any time on or prior to the date that is six months after the Term Loan
Maturity Date) or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements (other than operating
leases) relating to property acquired by such Person, (d) all obligations of
such Person upon which interest charges are customarily paid (excluding trade
accounts payable incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (e) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
trade accounts payable incurred in the ordinary course of business and repayable
in accordance with customary trade practices and excluding earnouts to the
extent not required to be reflected as a liability on the balance sheet of such
Person in accordance with GAAP), (f) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others (excluding credit support for suppliers or customers
in the ordinary course of business), (h) all Capital Lease Obligations of such
Person, (i) all reimbursement obligations of such Person with respect to letters
of credit (other than letters of credit that are secured by cash or Permitted
Investments), bankers’ acceptances or similar facilities and (j) all Off-Balance
Sheet Liabilities. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, in connection with the purchase by
Parent or any Restricted Subsidiary of any business or assets, Indebtedness will
exclude (x) customary indemnification obligations and (y) post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment is otherwise
contingent; provided, however, that at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 60 days thereafter.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
August 15, 2018, relating to the Loan Parties and the Transactions.

 

17



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, on any date of determination, the ratio of
(a) EBITDA to (b) Interest Expense paid or payable in cash, in case of each of
clauses (a) and (b) for the most recently completed four fiscal quarters then
ended of Parent as of such date.

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be, in the
case of any such written request, substantially in the form of Exhibit C or any
other form approved by the Administrative Agent.

“Interest Expense” means, for any period, (a) total interest expense (including
that attributable to Capital Lease Obligations) of Parent and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of
Parent and its Restricted Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP) calculated on a consolidated basis for Parent and its Restricted
Subsidiaries for such period in accordance with GAAP, minus (b) the total
interest income of Parent and its Restricted Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP; provided, however,
that Interest Expense will exclude (i) the amortization or write-off of debt
issuance costs and deferred financing fees, commissions, fees and expenses,
(ii) any expensing of interim loan commitment, bridge and other financing fees,
(iii) capitalized costs incurred in connection with the initial closing of any
Swap Agreement and (iv) any non-cash interest expense attributable to the
movement in the mark to market valuation of Swap Agreements or other derivative
instruments pursuant to GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of each
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar week or calendar month that is one week or
one, two, three or six months thereafter, as the applicable Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar week or month, as
applicable, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Borrowing
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for U.S. Dollars or
Euros, as applicable) that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available for U.S. Dollars or Euros, as applicable) that exceeds the
Impacted Interest Period, in each case, at such time.

 

18



--------------------------------------------------------------------------------

“Investment” has the meaning assigned to such term in Section 6.05.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Barclays Bank PLC, Bank of
America, N.A., SunTrust Bank, and any other Lender that agrees to act as an
Issuing Bank, each in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.06(i). Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Each reference herein to the “Issuing Bank” in connection with a
Letter of Credit or other matter shall be deemed to be a reference to the
relevant Issuing Bank with respect thereto.

“Judgment Currency” has the meaning assigned to such term in Section 9.16.

“Junior Indebtedness” has the meaning assigned to such term in Section 6.12.

“LCA Election” has the meaning assigned to such term in the definition of
Permitted Acquisition.

“LC Borrower” has the meaning assigned to such term in Section 2.06(b).

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Equivalent Amount in U.S.
Dollars of the aggregate undrawn amount of all outstanding Letters of Credit at
such time plus (b) the Equivalent Amount in U.S. Dollars of the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time; provided, that, solely with respect to calculation of LC
Exposure for purposes of determining whether additional Letters of Credit may be
issued under Section 2.06, any Letter of Credit that, by its terms or any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders and the Issuing
Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

 

19



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Borrower, and notified to the
Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) for deposits (for delivery on the first (1st) day of
such period) with a term equivalent to such period in the applicable currency,
determined as of approximately 11:00 a.m. (London, England time) on the
applicable date of determination; provided that if the LIBO Screen Rate as so
determined would be less than zero percent (0.00%), such rate shall be deemed to
zero percent (0.00%).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Condition Acquisition” means any acquisition (or similar investment) by
any of the Borrowers or their Restricted Subsidiaries permitted pursuant to the
Loan Documents for which the consummation thereof is not conditioned on the
availability of, or on obtaining, third party financing.

“Limited Condition Acquisition Agreement” means, with respect to a Limited
Condition Acquisition, the definitive acquisition or investment agreement for
such Limited Condition Acquisition.

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any agreements entered into in connection herewith by any Borrower or any
Loan Party with or in favor of the Administrative Agent and/or the Lenders,
including any notes issued pursuant to Section 2.10(e), the Loan Guaranty, the
Collateral Documents, letter of credit applications and any agreements between
the Borrower and any Issuing Bank regarding the respective rights and
obligations between the Borrowers and the Issuing Bank in connection with the
issuance of Letters of Credit and any other documents prepared in connection
with the other Loan Documents, if any, and identified in Section 4.01 or 4.02.
Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any time
and all times such reference becomes operative.

 

20



--------------------------------------------------------------------------------

“Loan Guarantor” means (i) each Borrower (other than with respect to its direct
Obligations as a primary obligor (as opposed to a guarantor) under the Loan
Documents), (ii) each Material Subsidiary of Parent (other than Excluded
Subsidiaries), so long as such Material Subsidiary is a Domestic Subsidiary and
a Restricted Subsidiary, and (iii) any other Person (other than an Additional
Borrower) who becomes a party to the Loan Guaranty.

“Loan Guaranty” means, in the case of Parent, Article X of this Agreement and,
in all other cases, the Subsidiary Guaranty.

“Loan Parties” means, collectively, the Borrowers, the Loan Guarantors and, in
each case, their successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Acquisition” means a Permitted Acquisition with an aggregate cash
consideration of greater than the Equivalent Amount of $100,000,000.

“Material Acquisition Period” means the fiscal quarter during which a Material
Acquisition was consummated and the immediately following three fiscal quarters;
provided, however, that no Material Acquisition Period shall occur unless Parent
designates, on or prior to the consummation of the applicable Material
Acquisition, in writing to the Administrative Agent such period as a Material
Acquisition Period.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Parent
and its Restricted Subsidiaries, taken as a whole, (ii) the rights and remedies
(taken as a whole) of the Administrative Agent under this Agreement or any other
Loan Document or (iii) the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under this Agreement or any other Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit or intercompany Indebtedness permitted by Section 6.06), or obligations
in respect of one or more Swap Agreements, of any Borrower and its Restricted
Subsidiaries in an aggregate principal amount exceeding the Equivalent Amount of
$40,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

“Material Subordinated Indebtedness” means Subordinated Indebtedness which
constitutes Material Indebtedness.

“Material Subsidiary” means (a) each Borrower other than Parent and (b) each
other consolidated Restricted Subsidiary of Parent which (i) holds 10% or more
of the consolidated assets of Parent, or (ii) generates 10% or more of
consolidated EBITDA of Parent and its Restricted Subsidiaries on a consolidated
basis, calculated as of the most recent fiscal period for which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Section 5.01(a) and (b).

“Maturity Date” means (a) with respect to Term Loans, the Term Loan Maturity
Date, and (b) with Respect to Revolving Loans and Swingline Loans, the Revolving
Maturity Date.

 

21



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of Parent).

“Net Debt” means, for any date of determination, (a) Parent’s and its Restricted
Subsidiaries’ consolidated Total Debt as of such date minus (b) the sum of
Parent’s and its Restricted Subsidiaries’ Unrestricted Cash in an aggregate
amount not to exceed $200,000,000 (in each case as defined in and set forth on
the consolidated financial statements of Parent for the previous fiscal quarter
or year for which financial statements have been delivered pursuant to
Section 5.01(a) or (b)), in each case, as determined in accordance with GAAP.

“Net Debt to EBITDA Ratio” means, on any date of determination, the ratio of
(a) Net Debt as of such date to (b) EBITDA for the most recently completed four
fiscal quarters then ended of Parent as of such date.

“Net Income” means, with respect to Parent, for any period, the consolidated net
income (or loss) of Parent and its Restricted Subsidiaries for such period as
determined in accordance with GAAP, adjusted, to the extent included in
calculating such net income, by:

 

  (A)

excluding, without duplication,

 

  (i)

all extraordinary gains or losses (net of fees and expenses relating to the
transaction giving rise thereto), income, expenses or charges;

 

  (ii)

the portion of net income of Parent and its Restricted Subsidiaries allocable to
minority or non-controlling interests or Investments in Unrestricted
Subsidiaries to the extent that cash dividends or distributions have not
actually been received by Parent or one of its Restricted Subsidiaries; provided
that for the avoidance of doubt, Net Income shall be increased in amounts equal
to the amounts of cash actually received;

 

  (iii)

gains or losses in respect of any Asset Dispositions or Excluded Asset
Disposition by such Person or one of its Restricted Subsidiaries (net of fees
and expenses relating to the transaction giving rise thereto), on an after-tax
basis;

 

22



--------------------------------------------------------------------------------

  (iv)

any gain or loss realized as a result of the cumulative effect of a change in
accounting principles;

 

  (v)

non-cash compensation expense incurred with any issuance of equity interests to
an employee of Parent or any Restricted Subsidiary;

 

  (vi)

any net after-tax gains or losses attributable to the early extinguishment or
conversion of Indebtedness or any Swap Agreements;

 

  (vii)

any non-cash impairment charges or asset write-off or write-down resulting from
the application of Financial Accounting Standards Board Accounting Standards
Codification (“ASC”) Topic 350 “Intangibles—Goodwill and Other” or ASC Topic 360
“Property, Plant and Equipment,” and the amortization of intangibles arising
pursuant to ASC Topic 805 “Business Combinations” or any related subsequent
Statement of Financial Accounting Standards;

 

  (viii)

non-cash gains, losses, income and expenses resulting from fair value accounting
required by ASC Topic 815 “Derivatives and Hedging” or any related subsequent
Statement of Financial Accounting Standards;

 

  (ix)

any net unrealized gains and losses relating to mark-to-market of amounts
denominated in foreign currencies resulting from the application of ASC Topic
830 “Foreign Currency Matters” or any related subsequent Statement of Financial
Accounting Standards;

 

  (x)

any accruals and reserves that are established for expenses and losses, in
respect of equity-based awards compensation expense (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
reduce Net Income to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period);

 

  (xi)

any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as the Parent has made
a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days); and

 

  (xii)

to the extent covered by insurance and actually reimbursed, or, so long as the
Parent has made a determination that there exists reasonable evidence that such
amount will in fact be reimbursed by the insurer and only to the extent that
such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption; and

(B) including, without duplication, dividends and distributions from joint
ventures actually received in cash by Parent and its Restricted Subsidiaries.

 

23



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-extending Lender” has the meaning assigned to such term in Section 2.21(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. New York City time on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrowers arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Restricted Subsidiary thereof of any proceeding under any debtor relief laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed or allowable claims in such proceeding. Without
limiting the foregoing, the Obligations include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
indemnities and other amounts payable by the Borrowers under any Loan Document
and (b) the obligation of the Borrowers to reimburse any amount in respect of
any of the foregoing that the Administrative Agent or any Lender, in each case
in its sole discretion, may elect to pay or advance on behalf of the Borrower.

“OFAC” has the meaning assigned to such term in Section 5.10.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction other
than Capital Lease Obligations, (c) any liability under any so-called “synthetic
lease” arrangement or transaction entered into by such Person or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person.

“Offshore Currency” means Euros.

“Offshore Currency Loan” means any Loan denominated in an Offshore Currency.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

24



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“P de Mal” means Papeteries de Malaucene S.A.S. and its subsidiary, Malaucene
Industries S.N.C.

“Parent” has the meaning assigned to such term in the Preamble.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning assigned to such term in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition, by (i) Borrowers or any of their
respective Restricted Subsidiaries of all or substantially all of the assets of
a Person, or of all or substantially all of any business or division of a Person
or (ii) Borrowers or any of their respective Restricted Subsidiaries of a
majority of the Equity Interests of any Person, including, without limitation,
any Investments in a subsidiary which serves to increase the Borrowers’ or their
respective Restricted Subsidiaries’ respective equity ownership therein, in each
case, so long as the following conditions have been satisfied:

(a) the Administrative Agent shall receive not less than ten (10) Business Days
(or such shorter period as shall be agreed to by the Administrative Agent) prior
written notice of any such acquisition with an aggregate consideration of
greater than the Equivalent Amount of $100,000,000 individually or in the
aggregate in any fiscal year, which notice shall include a reasonably detailed
description of the proposed terms of such acquisition and identify the
anticipated closing date thereof;

(b) the Administrative Agent shall receive, not less than ten (10) Business Days
(or such shorter period as shall be agreed to by the Administrative Agent) prior
to the consummation of such acquisition (to the extent notice thereof is
required under clause (a) above), a due diligence package, which package shall
include, without limitation, the following with regard to the acquisition of the
applicable Target:

                (i) pro forma financial projections (after giving effect to such
acquisition) for Parent and its Restricted Subsidiaries for the current and next
two (2) fiscal years or through the remaining term of the agreement; and

                (ii) a general description of (A) the Target’s business and
(B) material agreements binding upon the Target or any of its personal or real
property and, if requested by the Administrative Agent, copies of such material
agreements;

 

25



--------------------------------------------------------------------------------

(c) the Target’s business shall be in a line of business in compliance with
Section 6.03(b);

(d) the Target, any of its applicable subsidiaries, and the Loan Parties shall
comply with the requirements of Section 5.09 to provide guaranties and
Collateral;

(e) prior to and after giving effect to such acquisition and the incurrence of
any Loans, other Indebtedness or contingent obligations in connection therewith,
Parent on a consolidated basis shall be in compliance (after giving pro forma
effect to such acquisition) with the then applicable covenant levels as set
forth in Section 6.11(b), in each case, minus 0.25, calculated for the four
(4) fiscal quarter period ending on the last day of the most recently ended
quarter for which financial statements of Parent have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b) prior to such
acquisition (after giving effect, in the case of a Material Acquisition, to the
Material Acquisition Period); provided that, in the case of any Limited
Condition Acquisition, the then applicable covenant levels as set forth in
Section 6.11(b) may, at the election of the Borrowers, be calculated as of the
date the Limited Condition Acquisition Agreement is entered into, as if the
acquisition and other pro forma events in connection therewith were consummated
on such date (the Borrowers’ election to exercise such option in connection with
any Limited Condition Acquisition, an “LCA Election”);

(f) such acquisition is consummated, in all material respects, in accordance
with the applicable acquisition documents;

(g) such acquisition shall not be hostile and (if required) shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of the Target; and

(h) with respect to any acquisition that is not a Limited Condition Acquisition,
on the date such acquisition is consummated, no Event of Default is in existence
or would occur after giving effect to such acquisition, and (ii) with respect to
any Limited Condition Acquisition, as of the date the Limited Condition
Acquisition Agreement is executed, no Event of Default is in existence or would
occur after giving effect to such acquisition, and as of the date of
consummation of such Limited Condition Acquisition, no Event of Default
described in Section 7.01(h) or (i) shall have occurred and be continuing.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, or other governmental charges or levies that
are not yet due and payable or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law or arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days, except where (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (ii) the applicable Borrower or
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure statutory obligations of the Borrowers or their
Subsidiaries;

 

26



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other similar
restrictions as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which do
not individually or in the aggregate materially adversely affect the value of
Parent and its Restricted Subsidiaries taken as a whole or materially impair the
operation of the business of Parent and its Restricted Subsidiaries taken as a
whole;

(g) Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(h) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(i) Liens securing Indebtedness of a Restricted Subsidiary owed to and held by
Parent or Loan Guarantor;

(j) for the avoidance of doubt, other Liens (not securing Indebtedness)
incidental to the conduct of the business of Parent or any of its Restricted
Subsidiaries, as the case may be, or the ownership of their assets which do not
individually or in the aggregate materially adversely affect the value of Parent
and its Restricted Subsidiaries taken as a whole or materially impair the
operation of the business of Parent and its Restricted Subsidiaries taken as a
whole;

(k) Liens (i) that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of Parent or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations and other cash management activities incurred
in the ordinary course of business of Parent and/or any of its Restricted
Subsidiaries or (C) relating to purchase orders and other agreements entered
into with customers of Parent or any of its Restricted Subsidiaries in the
ordinary course of business, (ii) of a collecting bank arising under
Section 4-210 (or equivalent Section) of the Uniform Commercial Code on items in
the course of collection, and (iii) in favor of banking institutions arising as
a matter of law or pursuant to customary account agreements encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(l) any interest of title of an owner of equipment or inventory on loan or
consignment, or as part of a conditional sale, to the Parent or any of its
Restricted Subsidiaries and Liens arising from Uniform Commercial Code financing
statement filings regarding bailments of paper and paper products entered into
by the Parent or any Restricted Subsidiary in the ordinary course of business;

 

27



--------------------------------------------------------------------------------

(m) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like
permitted to be made under this Agreement;

(n) Liens arising in connection with repurchase agreements that constitute
Investments;

(o) Liens securing obligations for third party customer financings in the
ordinary course of business;

(p) Liens on cash, Permitted Investments or other property arising in connection
with the defeasance, discharge, prepayment or redemption of Indebtedness not
prohibited by this Agreement;

(q) Liens on the Equity Interests of Unrestricted Subsidiaries that secure
Indebtedness of such Unrestricted Subsidiaries;

(r) Liens arising out of any Sale and Leaseback Transaction permitted under this
Agreement; provided, that such Liens shall not apply to any assets of the Parent
or its Restricted Subsidiaries other than the assets subject to such Sale and
Leaseback Transaction, including any proceeds and products thereof;

(s) in the case of real property that constitutes a leasehold interest, any Lien
to which the fee simple interest (or any superior leasehold interest) is
subject; and

(t) Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by Parent or any of the
Restricted Subsidiaries in the ordinary course of business.

“Permitted Investments” means any of the following Investments: (i)(a) Euro,
Pounds Sterling, Yen, Swiss Francs, Canadian Dollars, or any national currency
of any member state in the European Union or (b) local currencies held from time
to time in the ordinary course of business; (ii) securities issued or directly
and fully and unconditionally guaranteed or insured by the United States
government or any country that is a member state of the European Union or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of one (1) year or less from the date of acquisition;
(iii) certificates of deposit, time deposits, and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year, and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 (determined at the date of acquisition thereof); (iv)
repurchase obligations for underlying securities of the types described in
clauses (ii), (iii), and (viii) of this definition entered into with any
financial institution meeting the qualifications specified in clause (iii) of
this definition (determined at the date of acquisition thereof); (v) commercial
paper rated at least “P 2” by Moody’s (or the equivalent thereof) or at least
“A-2” by S&P (or the equivalent thereof) (determined at the date of acquisition
thereof) (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized ratings
agency) and, in each case, maturing within one (1) year after the date of
creation thereof; (vi) marketable short term money market and similar securities
having a rating of at least “P 2” from Moody’s (or the equivalent thereof) or
“A-2” from S&P (or the equivalent thereof), respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized ratings agency) (determined at the date of
acquisition thereof) and, in each case, maturing within one (1) year after the
date of creation or acquisition thereof; (vii) readily marketable direct

 

28



--------------------------------------------------------------------------------

obligations issued by any state, commonwealth, or territory of the United States
or any political subdivision or taxing authority thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (determined at
the date of acquisition thereof) with maturities of one (1) year or less from
the date of acquisition; (viii) investments equivalent to those referred to in
clauses (i) through (vii) above or funds equivalent to those referred to in
clause (x) below denominated in U.S. Dollars or any foreign currency issued by a
foreign issuer or bank comparable in credit quality and tender to those referred
to in such clauses and customarily used by corporations for cash management
purposes in jurisdictions outside the United States to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary,
all as determined in good faith by the Parent; (ix) in the case of investments
by any Foreign Subsidiary or investments made in a country outside the United
States, Permitted Investments shall also include investments of the type and
maturity described in clauses (i) through (viii) of this definition of foreign
obligors, which investments have ratings, described in such clauses or
equivalent ratings from comparable foreign rating agencies (determined at the
date of acquisition thereof); and (x) investment funds investing substantially
all of their assets in securities of the types described in clauses (i) through
(viii) of this definition (determined at the date of acquisition thereof).
Notwithstanding the foregoing, Permitted Investments shall include amounts
denominated in currencies other than Dollars and those set forth in clause
(i) above; provided that such amounts are converted into U.S. Dollars or any
currency listed in clause (i) above as promptly as practicable. Any items
identified as Permitted Investments under this definition will be deemed to be a
cash equivalent for all purposes under this Agreement regardless of the
treatment of such items under GAAP.

“Permitted Liens” means Liens permitted by Section 6.02 hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Philippine Subsidiaries” means each of Schweitzer Maudit RTL Philippines, Inc.,
PDM Philippines Industries Inc. and Luna Rio Landholding Corporation.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Agreement” means that certain Pledge Agreement (including any and all
supplements thereto), dated as of the date hereof, among the Foreign Borrowers
and the Administrative Agent, for the benefit of the Administrative Agent and
the other Secured Parties.

“Prepayment Event” means:

(a) any Asset Disposition (including pursuant to a Sale and Leaseback) by any
Loan Party or any Restricted Subsidiary, other than dispositions described in
Section 6.04(i), (ii) and (iii); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Restricted Subsidiary with a fair value
immediately prior to such event equal to or greater than $10,000,000.

 

29



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
any Borrower or its Controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by such Borrower under the terms
of this Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Agreement Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Loan Guaranty or grant of the relevant security interest becomes or
would become effective with respect to such Swap Agreement Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Redemption Notice” has the meaning assigned to such term in Section 6.12.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Business Assets” means assets (other than cash or Permitted Investments
or current assets) used or useful in the business of the Parent and its
Restricted Subsidiaries conducted in accordance with Section 6.03(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, general partners, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Replacement Lender” has the meaning assigned to such term in Section 2.21(c).

“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Revolving Credit Exposures, outstanding Term Loans and unused Commitments
representing at least 50.1% of the sum of the Total Revolving Credit Exposure,
outstanding Term Loans and unused Commitments at such time; provided that for
purposes of declaring the Loans to be due and payable pursuant to Section 7.01,

 

30



--------------------------------------------------------------------------------

and for all purposes after the Loans become due and payable pursuant to
Section 7.01 or the Commitments expire or terminate, then, as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining the Revolving Credit Exposure of such Lender to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Response Date” has the meaning assigned to such term in Section 2.21(a).

“Responsible Officer” means the president, Financial Officer or other executive
officer of a Borrower.

“Restricted” means, when referring to cash or cash equivalents (including
Permitted Investments) of Parent or any of its Restricted Subsidiaries, that
such cash or cash equivalents (including Permitted Investments) (i) appear (or
would be required to appear) as “restricted” on a consolidated balance sheet of
Parent and its Restricted Subsidiaries (unless such appearance is related to the
Loan Documents or Liens created thereunder) as determined in accordance with
GAAP, or (ii) are subject to a Lien in favor of any Person other than
Administrative Agent for the benefit of the Secured Parties (but excluding
amounts serving as cash collateral for Letters of Credit) securing Indebtedness
for borrowed money that constitutes Material Indebtedness. For the avoidance of
doubt, it is understood that any such Indebtedness of Parent or any of its
Restricted Subsidiaries that is secured by a Lien on cash or cash equivalents
(including Permitted Investments) shall be included in the calculation of Total
Debt for purposes of the Net Debt to EBITDA Ratio and/or the Senior Secured Net
Debt to EBITDA Ratio, as applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary of the U.S. Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder up to the amount set forth on
the Commitment Schedule (or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable) as such commitment may be
reduced, increased or extended from time to time pursuant to (a) Section 2.09 or
Section 2.21 and (b) assignments by or to such Lender pursuant to Section 9.04.
The portion of the Revolving Commitments, if any, which may be utilized for EUR
Revolving Loans shall constitute the EUR Revolving Commitment, which shall be
treated as a sub-facility of the Revolving Commitment; provided that, the total
Revolving Credit Exposure shall not exceed the total Revolving Commitments. The
initial aggregate amount of the Lenders’ Revolving Commitments is $500,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount in U.S. Dollars of the outstanding principal amount
of such Lender’s Revolving Loans, its LC Exposure and its Swingline Exposure at
such time.

 

31



--------------------------------------------------------------------------------

“Revolving Lenders” means, collectively, the U.S. Revolving Credit Lenders and
the EUR Revolving Credit Lenders.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a) or 2.01(b).

“Revolving Maturity Date” means the later of (a) September 25, 2023 and (b) if
the maturity date is extended pursuant to Section 2.21, such extended maturity
date pursuant to such Section.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee, but excluding any
such transaction pertaining to the sale of real property entered into by a
Person prior to the date such Person became a Subsidiary of the Parent.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, (d) any Person owned or controlled by
any such Person or Persons described in the foregoing clauses (a), (b) or (c),
or (e) any Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Secured Obligations” means all Obligations, together with (i) all Banking
Services Obligations owing to one or more Lenders or their respective Affiliates
and (ii) all Swap Agreement Obligations; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

32



--------------------------------------------------------------------------------

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Senior Notes” means the 6.875% Senior Notes due 2026, issued by Parent in an
aggregate principal amount of $350,000,000.

“Senior Secured Debt” means, for any date of determination, Parent’s and its
Restricted Subsidiaries’ consolidated Total Debt that is secured by a first
priority Lien on any asset or property of any Loan Party or any Restricted
Subsidiary as of such date.

“Senior Secured Net Debt” means, for any date of determination, (a) Parent’s and
its Restricted Subsidiaries’ consolidated Senior Secured Debt as of such date
minus (b) the sum of Parent’s and its Restricted Subsidiaries’ Unrestricted Cash
in an aggregate amount not to exceed $200,000,000 (in each case as defined in
and set forth on the consolidated financial statements of Parent for the
previous fiscal quarter or year for which financial statements have been
delivered pursuant to Section 5.01(a) or (b)), as determined in accordance with
GAAP.

“Senior Secured Net Debt to EBITDA Ratio” means, on any date of determination,
the ratio of (a) Senior Secured Net Debt as of such date to (b) EBITDA for the
most recently completed four fiscal quarters then ended of Parent as of such
date.

“Significant Subsidiary” means (a) each Material Subsidiary and (b) such other
Restricted Subsidiaries, as determined from time to time by Parent, that, when
taken together with the Loan Parties and the Material Subsidiaries, hold 85% or
more of the consolidated assets or generate 85% or more of consolidated EBITDA
of Parent, in each case of clauses (a) and (b), calculated as of the most recent
fiscal period for which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 5.01(a) and (b).

“Solvent” means, as to any Person: (a) the fair value of the assets of such
Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

“Specified Jurisdictions” means the United States of America.

“Spot Rate” for a currency means (a) for any Computation Date ending on the last
day of a fiscal quarter (except in the case of any determination of the Spot
Rate used in the calculation of the Equivalent Amount in connection with or
pursuant to any terms, conditions or other provisions located in Article II
herein), the rate used by Parent in preparing its financial statements in
accordance with GAAP and (b) for all other purposes, the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such currency with another currency through its foreign exchange office
at approximately 11:00 a.m. (New York City time) on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made.

 

33



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means all Indebtedness incurred by any Loan Party
which by its terms is contractually subordinated in right of payment to the
prior payment of the Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more subsidiaries of
the parent.

“Subsidiary” means any direct or indirect subsidiary of any Borrower; provided,
however, from and after the occurrence of a Bankruptcy Action with respect to
SWM Brazil or P de Mal to the extent such Bankruptcy Action was permitted under
Section 6.03(a)(v), SWM Brazil and/or P de Mal, as applicable, shall not be
deemed to be a Subsidiary under this Agreement and the other Loan Documents for
purposes of compliance with Article III, Article V, Article VI (other than
Section 6.11 therein) and Article VII herein.

“Subsidiary Guaranty” means that certain Subsidiary Guaranty (including any and
all supplements thereto), dated as of the date hereof, by the Loan Guarantors in
favor of the Administrative Agent and the other Secured Parties, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements with any Person that was a Lender or an Affiliate of a
Lender at the time of making such Swap Agreement Obligations (or such Swap
Agreement Obligations in existence as of the Effective Date), and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

 

34



--------------------------------------------------------------------------------

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (ii) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Effective Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(iv). The aggregate amount of the Swingline
Commitment as of the Effective Date is $50,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans in U.S. Dollars outstanding at such time. The Swingline Exposure
of any Lender at any time shall be the sum of (a) its Applicable Percentage of
the total Swingline Exposure at such time, other than with respect to any
Swingline Loans made by such Lender in its capacity as a Swingline Lender, and
(b) the aggregate principal amount of all Swingline Loans made by such Lender as
a Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as a lender
of Swingline Loans hereunder, and its successors and assigns in such capacity.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“SWM Brazil” means Schweitzer-Mauduit do Brasil, S.A.

“SWM Luxembourg” has the meaning assigned to such term in the Preamble.

“Syndication Agent” means any of Barclays Bank PLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, SunTrust Bank, and AgFirst Farm Credit Bank in
their capacity as co-syndication agents hereunder.

“Target” means the Person, or business or substantially all of the assets of a
Person, proposed to be acquired pursuant to a Permitted Acquisition.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all fees (including, without limitation, license,
registration, documentation and recording fees), taxes (including, without
limitation, net income, gross income, gross receipts, sales, use, rental,
turnover, transfer, value-added, preference, property (tangible and intangible),
excise and stamp taxes), levies, imposts, duties, charges, assessments or
withholdings of any nature whatsoever imposed by a Governmental Authority,
together with any and all penalties, fines additions to tax and interest thereon
or computed by referenced thereto, and “Tax” means any one of the foregoing..

“Term Loan” means a Loan made pursuant to Section 2.01(c).

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Term Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Term Loan
Commitment, as applicable. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $200,000,000.

“Term Loan Lender” means a Lender with a Term Loan Commitment.

 

35



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means the later of (a) September 25, 2025 and (b) if
the maturity date is extended pursuant to Section 2.21, such extended maturity
date pursuant to such Section.

“Term Loan Refinancing” means any new term loan borrowed pursuant to
Section 2.09(d) the proceeds of which are used to prepay the Term Loans and such
prepayment is made on the date such new term loan is incurred pursuant to the
terms hereof.

“Total Debt” means, at any date, all Indebtedness of Parent and its Restricted
Subsidiaries at such date, on a consolidated basis, calculated in accordance
with GAAP, but excluding, to the extent constituting Indebtedness, any Swap
Agreements and Swap Agreement Obligations.

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of the Dollar Equivalent of all Lenders’ Revolving Loans, their LC
Exposure and their Swingline Exposure at such time; provided, that clause (a) of
the definition of Swingline Exposure shall only be applicable to the extent
Lenders shall have funded their respective participations in the outstanding
Swingline Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“United States Dollars”, “U.S. Dollars”, “Dollars” or “$” refers to lawful money
of the United States of America.

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of cash and cash equivalents (including Permitted Investments) included in the
cash accounts that would be listed on the consolidated balance sheet of Parent
and its Restricted Subsidiaries as at such date, to the extent that such cash
and cash equivalents (including Permitted Investments) are not classified as
Restricted.

“Unrestricted Subsidiary” means any Subsidiary of Parent designated by the board
of directors (or similar governing body) of Parent as an Unrestricted Subsidiary
pursuant to Section 5.14 on or subsequent to the Effective Date.

“U.S. Borrower” has the meaning set forth in the Preamble.

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States, any State or commonwealth thereof (not including any territory or
possession thereof) or the District of Columbia.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make U.S. Revolving Loans and to acquire
participations in Letters of Credit issued in and Swingline Loans made in U.S.
Dollars hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s U.S. Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ U.S. Revolving
Commitments is $500,000,000.

 

36



--------------------------------------------------------------------------------

“U.S. Revolving Credit Exposure” means, with respect to any U.S. Revolving
Credit Lender at any time, the sum of the outstanding principal amount of such
Lender’s U.S. Revolving Loans, its Swingline Exposure and its LC Exposure (with
respect to Letters of Credit issued in U.S. Dollars) at such time.

“U.S. Revolving Credit Lender” means a Lender with a U.S. Revolving Commitment
or, if the U.S. Revolving Commitments have terminated or expired, a Lender with
U.S. Revolving Credit Exposure.

“U.S. Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms used herein shall apply
equally to the singular and plural forms of the terms defined herein. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, clauses, sub-clauses, Exhibits and Schedules shall be construed to
refer to Articles, Sections, clauses and sub-clauses of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law, rule or regulation
herein shall, unless otherwise specified, refer to such law, rule or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) all references to the
time of day shall be a reference to New York City time (unless otherwise
specified herein). With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document, any
reference to “Bank of America Merrill Lynch

 

37



--------------------------------------------------------------------------------

International Limited” is a reference to its successor in title Bank of America
Merrill Lynch International Designated Activity Company (including, without
limitation, its branches) pursuant to and with effect from the merger between
Bank of America Merrill Lynch International Limited and Bank of America Merrill
Lynch International Designated Activity Company that takes effect in accordance
with Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and
codifies the Cross-Border Mergers Directive (2005/56/EC)) as implemented in the
United Kingdom and Ireland. Notwithstanding anything to the contrary in any Loan
Document, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted.

SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

(b) Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

SECTION 1.05. Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

SECTION 1.06. Currency Equivalents. For purposes of determining in any currency
any amount outstanding in another currency, the Equivalent Amount of such
currency on the date of any such determination shall be used. The Administrative
Agent or Parent, as applicable, shall determine the Spot Rates as of each
Computation Date to be used for calculating the Equivalent Amounts in U.S.
Dollars or Offshore Currencies, as applicable. Such Spot Rates shall become
effective as of such Computation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Computation Date to occur.

 

38



--------------------------------------------------------------------------------

SECTION 1.07. Limited Condition Acquisitions. (a) In the case of (i) the
incurrence of any Indebtedness or Liens, the making of any Investments,
Restricted Payments or Asset Dispositions, or the prepayment of Indebtedness,
(ii) determining compliance with representations and warranties or the
occurrence of any Default or Event of Default (other than a Default or Event of
Default under Section 7.01(a), Section 7.01(h) or Section 7.01(i)), or (iii) the
designation of a Restricted Subsidiary or Unrestricted Subsidiary, in each case,
in connection with a Limited Condition Acquisition, at the Borrowers’ option,
the relevant ratios and baskets and whether any such action is permitted
hereunder shall be determined as of the date the Limited Condition Acquisition
Agreement is entered into, and calculated, on a pro forma basis, as if such
Limited Condition Acquisition (and any other pending Limited Condition
Acquisition) and other pro forma events in connection therewith (and in
connection with any other pending Limited Condition Acquisition), including the
incurrence of Indebtedness, were consummated on such date; provided that if a
Borrower has made an LCA Election, then in connection with the calculation of
any ratio or basket with respect to the incurrence of any other Indebtedness or
Liens, or the making of any other Investments, Restricted Payments, or Asset
Dispositions, or the prepayment of any other Indebtedness, on or following such
date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the Limited Condition Acquisition Agreement for
such Limited Condition Acquisition is terminated, any such ratio or basket shall
be calculated (and tested) on a pro forma basis assuming such Limited Condition
Acquisition (and any other pending Limited Condition Acquisition) and other pro
forma events in connection therewith (and in connection with any other pending
Limited Condition Acquisition), including any incurrence of Indebtedness, have
been consummated. The consummation of a Limited Condition Acquisition shall be
subject to the absence of a Default or Event of Default under Section 7.01(a),
Section 7.01(h) or Section 7.01(i).

(b) Notwithstanding anything set forth herein to the contrary, any determination
in connection with a Limited Condition Acquisition of compliance with
representations and warranties or as to the occurrence or absence of any Default
or Event of Default hereunder as of the date the applicable Limited Condition
Acquisition Agreement (rather than the date of consummation of the applicable
Limited Condition Acquisition), shall not be deemed to constitute a waiver of or
consent to any breach of representations and warranties hereunder or any Default
or Event of Default hereunder that may exist at the time of consummation of such
Limited Condition Acquisition.

SECTION 1.08. Luxembourg Terms. Where it relates to a company incorporated under
the laws of Luxembourg or a security governed by Luxembourg law, a reference
herein to: a winding-up, administration, liquidation, insolvency or dissolution
includes, without limitation, bankruptcy (faillite), insolvency, voluntary or
judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de la faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), general settlement with
creditors, reorganisation or similar laws affecting the rights of creditors
generally; a receiver, administrative receiver, administrator, liquidator,
compulsory manager or the like includes, without limitation, a juge délégué,
commissaire, juge-commissaire, liquidateur or curateur; a security interest
includes any hypothèque, nantissement, gage, privilège, sûreté réelle, droit de
rétention and any type of real security or agreement or arrangement having a
similar effect including any transfer of title by way of security; a person
being unable or admitting inability to pay its debts includes that person being
in a state of cessation of payments (cessation de paiements) or having lost or
meeting the criteria to lose its commercial creditworthiness (ébranlement de
crédit); attachments or similar creditors process means an executory attachment
(saisie exécutoire) or conservatory attachment (saisie arrêt); and a “set-off”
includes, for purposes of Luxembourg law, legal set-off.

 

39



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees, severally and not jointly, as follows:

(a) each U.S. Revolving Credit Lender agrees, severally and not jointly, to make
U.S. Revolving Loans to each Borrower, at any time and from time to time during
the Availability Period, in an aggregate principal amount at any such time
outstanding that will not result in (i) such Lender’s U.S. Revolving Credit
Exposure (plus the aggregate amount of such Lender’s EUR Revolving Credit
Exposure) exceeding such Lender’s U.S. Revolving Commitment, or (ii) the sum of
the total Revolving Credit Exposures exceeding the total Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow U.S. Revolving Loans;

(b) each EUR Revolving Credit Lender agrees, severally and not jointly, to make
EUR Revolving Loans to each Borrower at any time and from time to time during
the Availability Period, in an aggregate principal amount at any such time
outstanding that will not result in (i) such Lender’s EUR Revolving Credit
Exposure exceeding such Lender’s EUR Revolving Commitment, (ii) such Lender’s
U.S. Revolving Credit Exposure (plus the aggregate amount of such Lender’s EUR
Revolving Credit Exposure) exceeding such Lender’s U.S. Revolving Commitment or
(iii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow EUR
Revolving Loans; and

(c) each Term Loan Lender agrees, severally and not jointly, to make a Term Loan
to the U.S. Borrower on the Effective Date, in an amount equal to such Lender’s
Term Loan Commitment. Amounts repaid or prepaid in respect of the Term Loan may
not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class; provided that, the Administrative Agent may allocate
(or re-allocate) any U.S. Revolving Loans and/or EUR Revolving Loans on a
non-pro rata basis on any Computation Date to the extent the failure to so
allocate (or re-allocate) on a non-pro rata basis would cause the Revolving
Credit Exposure of any Lender to exceed its Revolving Commitment. Any Swingline
Loan shall be made in accordance with the procedures set forth in Section 2.05.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrowers
may request in accordance herewith; provided that (i) all Loans (other than
Swingline Loans) in an Offshore Currency shall be a Eurodollar Loan and (ii) all
U.S. Revolving Loans made to a Foreign Borrower shall be a Eurodollar Loan. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in U.S. Dollars or in an Offshore Currency, in an
aggregate amount of (i) in connection with a U.S. Revolving Loan, not less than
$5,000,000 and an integral multiple of $1,000,000 thereof, and (ii) in
connection with a EUR Revolving Loan, not less than €5,000,000 and an integral
multiple of €1,000,000 thereof. At the time that each ABR Borrowing is made,
such Borrowing shall be in U.S. Dollars in an aggregate amount that is not less
than $5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $100,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding with respect to the EUR Revolving Loans,
U.S. Revolving Loans and Term Loans. The Equivalent Amount in Euros of each EUR
Revolving Loan shall be recalculated hereunder on each date on which it shall be
necessary to determine the amount of any Loan or Loans outstanding hereunder on
such date.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Interest
Period with respect to (i) a Revolving Borrowing if such Interest Period would
end after the Revolving Maturity Date, and (ii) a Term Loan Borrowing if such
Interest Period would end after the Term Loan Maturity Date.

(e) All U.S. Revolving Loans and Swingline Loans made to the Borrowers shall be
made in U.S. Dollars. All EUR Revolving Loans made to the Borrowers shall be
made in Euros.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing in U.S. Dollars, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurodollar Borrowing in Euros, not
later than 11:00 a.m., London time, three (3) Business Days before the date of
the proposed Borrowing, or (c) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic mail to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether the Loans comprising such Borrowing are U.S. Revolving Loans, EUR
Revolving Loans, or Term Loans;

(ii) the aggregate amount of the requested Borrowing and the currency of the
requested Borrowing (which in each case shall be in accordance with
Section 2.02);

(iii) the date of the requested Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

41



--------------------------------------------------------------------------------

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing; provided, that if such Borrowing is
denominated in Euros it shall be a Eurodollar Borrowing with an Interest Period
of one (1) month’s duration. If no Interest Period is specified with respect to
any requested Eurodollar Revolving Borrowing, then the Borrowers shall be deemed
to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Reserved.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, the Swingline Lender
may, in its sole and absolute discretion, make Swingline Loans in U.S. Dollars
to the U.S. Borrower in an aggregate principal amount in U.S. Dollars at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans made by the Swingline Lender exceeding the Swingline
Lender’s Swingline Commitment and (ii) the Swingline Lender’s Revolving Credit
Exposure exceeding its Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the U.S. Borrower may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the U.S. Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or
electronic mail), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the U.S. Borrower. The Swingline Lender
will promptly notify the U.S. Borrower of its consent or refusal to make such
Swingline Loan. To the extent the Swingline Lender agrees to make such Swingline
Loan, it shall make the requested Swingline Loan available to the U.S. Borrower
to the location and number of the U.S. Borrower’s account to which funds are to
be disbursed as the U.S. Borrower shall designate in its request (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent, require the Revolving Lenders to acquire participations in all or a
portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Revolving Lender’s Applicable Percentage of such Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, promptly upon receipt of
such notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day no later than 5:00
p.m. New York City time on such Business Day and if received after 12:00 noon,
New York City time, on a Business Day shall mean no later than 10:00 a.m. New
York City time on the immediately succeeding Business Day), to pay to the

 

42



--------------------------------------------------------------------------------

Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Applicable Percentage of such Swingline Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Revolving Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders incurred pursuant
to this Section 2.05), and the Administrative Agent shall promptly pay to such
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the U.S. Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
U.S. Borrower (or other party on behalf of the U.S. Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the U.S. Borrower
for any reason. The purchase of participations in a Swingline Loan pursuant to
this paragraph shall not relieve the U.S. Borrower of any default in the payment
thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit in U.S. Dollars or any Offshore Currency, for the account of such
Borrower (or for the joint account of U.S. Borrower, SWM Luxembourg, and/or a
Restricted Subsidiary designated by either such Borrower), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Letters of Credit issued, amended, renewed or extended
hereunder at the request of the applicable Borrower shall be issued in U.S.
Dollars or any Offshore Currency, as requested by such Borrower, and shall
constitute utilization of the U.S. Revolving Commitments and/or EUR Revolving
Commitments, as applicable. Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, (ii) in any manner that would result in a violation of any Sanctions
by any party to this Agreement or (iii) in any manner that would result in a
violation of one or more policies of such Issuing Bank applicable to letters of
credit generally.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower requesting such
Letter of Credit (or amendment, renewal or extension of an outstanding Letter of
Credit) (the “LC Borrower”) shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in

 

43



--------------------------------------------------------------------------------

advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three (3) Business Days prior to the proposed date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit and whether such amount will be in U.S. Dollars or Euros,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. In
addition, as a condition to any such Letter of Credit issuance, the LC Borrower
shall have entered into a continuing agreement (or other letter of credit
agreement) for the issuance of letters of credit and/or shall submit a letter of
credit application, in each case, as required by the Issuing Bank and using such
bank’s standard form (each, a “Letter of Credit Agreement”). A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total U.S. Revolving Credit Exposure
shall not exceed total U.S. Revolving Commitments, (ii) the U.S. Revolving
Credit Exposure of any Lender (plus such Lender’s EUR Revolving Credit Exposure)
shall not exceed such Lender’s U.S. Revolving Commitment, (iii) the total EUR
Revolving Credit Exposure shall not exceed total EUR Revolving Commitments,
(iv) the EUR Revolving Credit Exposure of any Lender shall not exceed such
Lender’s EUR Revolving Commitment, (v) the total LC Exposure shall not exceed
the lesser of the Letter of Credit Commitment or $20,000,000, (vi) the sum of
the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments, (vii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment and (viii) the LC Exposure of any Issuing
Bank shall not exceed such Issuing Bank’s Letter of Credit Commitment. The
Borrowers may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Bank with the consent of such Issuing Bank; provided
that the Borrowers shall not reduce the Letter of Credit Commitment of any
Issuing Bank if, after giving effect of such reduction, the conditions set forth
in clauses (i) through (vi) above shall not be satisfied.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
non-renewal by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one (1) year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Revolving Maturity
Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit (i) on the Closing Date with
respect to all Existing Letters of Credit and (ii) on the date of issuance with
respect to all other Letters of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Applicable Percentage of each LC Disbursement made by
the Issuing Bank and not reimbursed by the LC Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the LC Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

 

44



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the LC Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement in
U.S. Dollars or Euros, as applicable, based on the currency of such LC
Disbursement, not later than 12:00 noon, New York City time (or London time in
the case of a LC Disbursement in Euros), on the date that such LC Disbursement
is made, if the LC Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time (or London time in the case of a LC
Disbursement in Euros), on such date, or, if such notice has not been received
by the LC Borrower prior to such time on such date, then not later than 12:00
noon, New York City time (or London time in the case of a LC Disbursement in
Euros), on the Business Day immediately following the day that the LC Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the LC Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or
Section 2.05 that such payment be financed with an ABR Revolving Borrowing or a
Swingline Loan (or if such LC Disbursement was made in an Offshore Currency, as
a Eurodollar Loan with an Interest Period of one month) in an equivalent amount
and, to the extent so financed, the LC Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Swingline Loan or Eurodollar Loan, as applicable. If the LC Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the LC Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the LC Borrower, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders incurred pursuant to this Section 2.06(e)), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the LC Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans, Eurodollar Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the LC
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable

 

45



--------------------------------------------------------------------------------

discharge of, or provide a right of setoff against, the LC Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the LC Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the LC
Borrower to the extent permitted by applicable law) suffered by the LC Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties hereto
agree that, with respect to documents presented which appear on their face to be
in substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the LC Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the LC Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the LC Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to, but
excluding the date that the LC Borrower reimburses such LC Disbursement at the
rate per annum then applicable to ABR Revolving Loans; provided, that if the LC
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then (x) Section 2.13(d) shall apply and (y) if
any LC Disbursement in an Offshore Currency for which the applicable Revolving
Lenders have purchased and funded participation interests as provided in
Section 2.06(d) above remains outstanding for more than a period of two
(2) weeks after the date upon which the funding of such participations was
required as set forth above, such LC Disbursement shall automatically accrue
interest as a Eurodollar Loan with an Interest Period of one (1) month
immediately upon the two (2) week anniversary of the required participation
funding date. Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

46



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of any Issuing Bank. At the
time any such replacement shall become effective, the LC Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrowers and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the LC Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Revolving Loans has been accelerated, Lenders with LC Exposure representing at
least a majority of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”) an amount in
cash in the applicable currency equal to 103% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrowers under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrowers hereby grant to the
Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Revolving Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing at least a
majority of the total LC Exposure), be applied to satisfy the Secured
Obligations in accordance with Section 7.02. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three (3) Business Days after all Events of
Default have been cured or waived.

 

47



--------------------------------------------------------------------------------

(l) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Borrowers
(i) shall reimburse, indemnify and compensate the applicable Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrowers and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrowers, and that each Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds, by 12:00 noon, New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. Except in respect of the provisions of this Agreement covering
the reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent to an account of
such Borrower maintained with the Administrative Agent in New York City and
designated by the Borrowers in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount, with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to, but excluding, the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrowers may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

48



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic mail to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(i) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(ii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iii) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an
ABR Borrowing; provided, that if such Borrowing is denominated in an Offshore
Currency, such Borrowing shall instead be continued as a Eurodollar Borrowing of
the same Class with an Interest Period of one (1) month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto; provided, however, if such Borrowing is denominated
in an Offshore Currency, such Borrowing shall instead be continued as a
Eurodollar Borrowing with an Interest Period of one (1) month’s duration.

 

49



--------------------------------------------------------------------------------

SECTION 2.09. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, (ii) the Term Loan Commitments shall terminate
immediately upon the funding of the Term Loans on the Effective Date and
(ii) the Revolving Commitments shall terminate on the Revolving Maturity Date.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full in cash of all outstanding Revolving Loans, together
with accrued and unpaid interest thereon, (ii) the cancellation and return of
all outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Issuing Bank with a cash deposit (or at
the discretion of the Issuing Bank a back-up standby letter of credit
satisfactory to the Issuing Bank) equal to 103% of the LC Exposure as of such
date), (iii) the payment in full in cash of the accrued and unpaid fees and
(iv) the payment in full in cash of all reimbursable expenses and all other
Obligations in cash together with accrued and unpaid interest thereon. The
Borrowers may from time to time reduce the Revolving Commitments of any Class;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of the Equivalent Amount of $1,000,000 and
not less than the Equivalent Amount of $5,000,000 and (ii) the Borrowers shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
(x) any Lender’s EUR Revolving Credit Exposure would exceed such Lender’s EUR
Revolving Commitment, (y) any Lender’s U.S. Revolving Credit Exposure (plus the
aggregate amount of such Lender’s EUR Revolving Credit Exposure) would exceed
such Lender’s U.S. Revolving Commitment or (z) the sum of the total Revolving
Credit Exposures would exceed the total Revolving Commitments.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrowers pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrowers may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrowers (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.

(d) The Borrowers shall have the right (exercisable at any time and from time to
time) to increase the Commitments by obtaining additional Commitments in U.S.
Dollars or Euros, by up to an aggregate amount equal to the Equivalent Amount of
$400,000,000, in the form of a Revolving Loan, a Term Loan or a new term loan,
either from one or more of the Lenders or another lending institution acceptable
to Administrative Agent; provided that the aggregate amount of the proceeds of
any Term Loan Refinancing shall be excluded for purposes of calculating the
aggregate amount of additional Commitments issued pursuant to this
Section 2.09(d); provided, further, that (i) any such request for an increase
shall be in a minimum amount equal to the Equivalent Amount of $25,000,000, (ii)
any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, (iii) the procedures described in Section 2.09(d), 2.09(e) and
2.09(f) have been satisfied, (iv) no Lender shall be required or obligated to
increase its commitment and (v) in the case of Loans to be made under a new term
loan facility (a “Term Loan Facility”), (A) this Agreement shall be amended, in
form and substance acceptable to the

 

50



--------------------------------------------------------------------------------

Administrative Agent, to reflect the addition of such Term Loan Facility,
(B) all Loans made under such Term Loan Facility shall have a weighted average
life to maturity not shorter than the remaining weighted average life to
maturity of then-existing Term Loans, (C) the interest margin for Loans made
under such Term Loan Facility may be priced differently than the Revolving
Loans, the Term Loans, and/or any other loans made under the Term Loan Facility,
(D) the Loans made under such Term Loan Facility shall rank equally in right of
payment with all other remaining Loans, including, without limitation, pursuant
to Section 2.18 of this Agreement (unless otherwise agreed by the Lenders making
Loans under the Term Loan Facility), and (E) any other terms and provisions
applicable to such Term Loan Facility (including, without limitation, the terms
and provisions relating to repayments and prepayments with respect to Loans made
under such Term Loan Facility) shall be substantially the same as (and in any
event not more favorable than) the Revolving Loans, the Term Loans and any other
term loans issued hereunder prior to such date and shall otherwise be in form
and substance satisfactory to the Administrative Agent, the Borrowers, and the
Lenders participating in such Term Loan Facility; provided that, the terms and
conditions applicable to any such Term Loan Facility maturing after the Term
Loan Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Term Loan Maturity Date.

(e) Any amendment hereto for such an increase or addition pursuant to Sections
2.09(d), 2.09(e) and 2.09(f) shall be in form and substance satisfactory to the
Administrative Agent (and the Lender(s) being added or increasing their
Commitment) and shall only require the written signatures of the Administrative
Agent, the Borrowers and the Lender(s) being added or increasing their
Commitment. As a condition precedent to each such increase, Borrowers shall
deliver to the Administrative Agent such legal opinions and other documents
reasonably requested by Administrative Agent, including, without limitation, a
certificate (in sufficient copies for each Lender) signed by an authorized
officer of Borrowers (i) certifying and attaching the resolutions adopted by
each Loan Party approving or consenting to such increase and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article III and the other Loan Documents are true
and correct, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (B) no Default or Event of Default has occurred and is
continuing and each of the other conditions set forth in Section 4.02 have been
satisfied and (C) Borrowers are in compliance on a pro forma basis (assuming
such increase was made on the last day of the applicable period) with the
covenants set forth in Section 6.11, recomputed for the most recent quarter for
which financial statements have been delivered pursuant to calculations and
detail acceptable to Administrative Agent.

(f) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase of the
Revolving Commitments, all outstanding Revolving Loans and other outstanding
advances shall be reallocated among the Revolving Lenders (including any newly
added Lenders) in accordance with the Revolving Lenders’ respective revised
Applicable Percentages. Eurodollar Borrowings shall not be reallocated among the
Revolving Lenders prior to the expiration of the applicable Interest Period in
effect at the time of any such increase.

 

51



--------------------------------------------------------------------------------

(g) Parent may, upon not less than twenty (20) Business Days’ notice from Parent
to the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), terminate the status of any
Borrower (other than Parent) as a Borrower, if and only if (i) there are no
outstanding Loans or LC Exposure outstanding with respect to such Borrower or
other amounts payable by such Borrower on account of any Loans made to it or
Letters of Credit issued for its account as of the effective date of such
termination (unless such Loans and other Obligations have been assumed by
another Borrower and certified as such to the Administrative Agent) and
(ii) such Borrower shall become a Loan Guarantor if it is required to do so
pursuant to Section 5.09(a) prior to or contemporaneously with the effective
date of such termination. The Administrative Agent shall promptly notify the
Lenders of any such termination of such Borrower’s status as a borrower.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of the applicable Revolving Lender the then unpaid principal amount of each of
its U.S. Revolving Loans in U.S. Dollars and EUR Revolving Loans in Euros on the
Revolving Maturity Date and (ii) to the Administrative Agent for the account of
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Maturity Date and the fifth (5th) Business Day
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding. The U.S. Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Term Loan Lender on the last Business Day of each fiscal quarter
of the Borrowers (commencing with the last Business Day of the fiscal quarter
ending December 31, 2018), in the aggregate principal amount of $500,000 (as
adjusted from time to time pursuant to Section 2.11(c)).

To the extent not previously paid, all unpaid Term Loans shall be paid in full
in cash by the Borrowers on the Term Loan Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the Obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns.

 

52



--------------------------------------------------------------------------------

(f) If on any Computation Date, the aggregate Revolving Credit Exposure of the
Lenders for any Class exceeds the aggregate Revolving Commitments of the Lenders
for such Class, the applicable Borrower shall immediately prepay the Revolving
Loans in the amount of such excess. To the extent that, after any such
prepayment of all Revolving Loans of any Class an excess of the Revolving Credit
Exposure of such Class over the aggregate Revolving Commitments of such
Class still exists, the Borrowers shall promptly cash collateralize the Letters
of Credit in the manner described in Section 2.06(j) in an amount sufficient to
eliminate such excess. Any such payment shall be applied, first, to the
Swingline Loans, second, to the Revolving Loans for such Class and, third, as
cash collateral for LC Exposure for such Class.

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrowers shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the Swingline Lenders) by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing in U.S. Dollars, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of a Eurodollar Revolving Borrowing in Euros, not
later than 11:00 a.m., London time, three (3) Business Days before the date of
prepayment, (iii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of
prepayment or (iv) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Each voluntary prepayment of
the Term Loans pursuant to this Section 2.11(b) shall be applied as directed by
the Borrowers; provided, that any voluntary prepayment of the Term Loans made
with proceeds of any Term Loan Refinancing shall be applied to the principal
installments thereof in inverse order of maturity. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and any
break funding payments required by Section 2.16.

(c) In the event and on each occasion that any Net Cash Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, promptly (and in any event within three (3) Business Days) after such Net
Cash Proceeds are received by any Loan Party, prepay the Term Loans on a pro
rata basis (and to the principal installments thereof as directed by the
Borrowers, or, in the absence of such direction, in direct order of maturity) in
an aggregate amount equal to 100% of such Net Cash Proceeds, provided that,
(i) if the Borrowers shall deliver to the Administrative Agent prior to the end
of such third Business Day a certificate of a Financial Officer to the effect
that the Loan Parties intend to apply the Net Cash Proceeds from such event (or
a portion thereof specified in such certificate), within 365

 

53



--------------------------------------------------------------------------------

days after receipt of such Net Cash Proceeds, to acquire (or replace or rebuild)
real property, equipment or other tangible assets (excluding inventory) to be
used in the business of the Loan Parties or to make Investments permitted
pursuant to Section 6.05(c), (f) or (h), and certifying that no Event of Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Cash Proceeds specified in such
certificate; (ii) if, on the date of such Net Cash Proceeds are received, the
Net Debt to EBITDA Ratio as of the most recent determination date is less than
or equal to 3.75:1.00, then the applicable percentage of Net Cash Proceeds
required to prepay the Term Loans shall be reduced to 50%; (iii) to the extent
of any such Net Cash Proceeds therefrom that have not been so applied by the end
of such 365 day period (or, if the applicable Borrower has entered into a
binding commitment to make such application of the Net Cash Proceeds within such
365 day period and has not so applied such Net Cash Proceeds within six
(6) months following such 365 day period), a prepayment shall be required at
such time in an amount equal to such Net Cash Proceeds that have not been so
applied; (iv) to the extent that any of or all the Net Cash Proceeds of any
Asset Disposition by a Foreign Subsidiary (a “Foreign Disposition”) are
prohibited or delayed by applicable local law from being repatriated to the
United States, no prepayment shall be required pursuant to this paragraph for
that portion of such Net Cash Proceeds so affected, and such amounts may be
retained by the applicable Foreign Subsidiary; provided that, once such
repatriation of any such affected Net Cash Proceeds would be permitted by
applicable local law, the Borrowers shall promptly apply an amount equal to such
Net Cash Proceeds in compliance with this paragraph; and (v) to the extent that
Parent has determined in good faith that the repatriation of any of or all the
Net Cash Proceeds of any Foreign Disposition could reasonably be expected to
result in a material adverse tax consequence to the Borrowers or their
Restricted Subsidiaries with respect to such Net Cash Proceeds (which, for the
avoidance of doubt, includes, but is not limited to, any prepayment whereby
doing so the Borrowers, any of their Restricted Subsidiaries or any of their
respective Affiliates and/or shareholders would incur a tax liability, including
a tax dividend, deemed dividend pursuant to IRC Section 956 or a withholding
tax), neither the applicable Foreign Subsidiary nor any Borrower shall have an
obligation to apply such Net Cash Proceeds pursuant to this paragraph until such
time that such amounts could be repatriated without incurring such liability or
consequence.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on an amount equal to (i) the Revolving Commitment (as
increased or reduced in accordance with the terms of this Agreement), minus
(ii) the average daily amount of the Equivalent Amount in Dollars of the
aggregate Revolving Credit Exposure (calculated without giving effect to clause
(b) of the definition of Swingline Exposure) during the period from and
including the date hereof to, but excluding, the date on which the Revolving
Lenders’ Revolving Commitments terminate. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). Such commitment fee shall be allocated among Revolving Lenders in an
amount determined by the unused portion of that Revolving Lender’s Revolving
Commitment, expressed as a percentage of the unused portion of the Revolving
Commitments of all Revolving Lenders and multiplied by the amount of such
commitment fee as calculated pursuant to the first sentence of this clause (a).

(b) The applicable Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue per annum at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such

 

54



--------------------------------------------------------------------------------

Revolving Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Revolving
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Letter of Credit participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this clause (b) shall be
payable within ten (10) days after demand. All Letter of Credit participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders in the currency specified in Section 2.18(g).
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (excluding
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) The Loans comprising each Swingline Loan shall bear interest at a rate per
annum as may be agreed to in writing between U.S. Borrower and Swingline Lender.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any

 

55



--------------------------------------------------------------------------------

Loan (other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable (including because the LIBO
Screen Rate is not available or published on a current basis), for the
applicable currency and such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for the applicable currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (B) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted; provided further, if any
such Borrowing is to be denominated in an Offshore Currency, such Borrowing
shall instead be made as a Eurodollar Borrowing with an Interest Period of one
month.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrowers shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the

 

56



--------------------------------------------------------------------------------

Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders of each Class stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or

 

57



--------------------------------------------------------------------------------

Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the applicable Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to
perform its obligations hereunder or to issue, make, maintain, fund or charge
interest with respect to any Loan or Letter of Credit to any Borrower who is
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia then, on notice thereof by such Lender to
the Borrowers through the Administrative Agent, and until such notice by such
Lender is revoked, any obligation of such Lender to issue, make, maintain, fund
or charge interest with respect to any such Loan or Letter of Credit shall be
suspended. Upon receipt of such notice, the Loan Parties shall take all
reasonable actions requested by such Lender to mitigate or avoid such
illegality.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrowers pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
applicable Lender for the loss, cost and expense attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
U.S. Dollar or Euro deposits, as applicable, of a comparable

 

58



--------------------------------------------------------------------------------

amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

SECTION 2.17. Withholding of Taxes; Gross-Up.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail a calculation of the amount of such payment or liability
delivered to Parent by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the

 

59



--------------------------------------------------------------------------------

amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Parent and the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), Section 2.17(f)(ii)(B) and
Section 2.17(f)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender with respect to such Borrower that is a U.S. Person shall deliver
to such Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender with respect to such Borrower shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender with respect to such Borrower claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

60



--------------------------------------------------------------------------------

(2) in the case of a Foreign Lender with respect to such Borrower claiming that
its extension of credit will generate U.S. effectively connected income, an
executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender with respect to such Borrower claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN; or

(4) to the extent a Foreign Lender with respect to such Borrower is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender with respect to such Borrower shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

61



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Parent and the Administrative Agent in
writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Contesting Certain Taxes. If the Borrowers determine in good faith that a
reasonable basis exists for contesting any Taxes for which the Borrowers could
be liable under this Section 2.17, the relevant Lender shall cooperate with the
Borrowers in a reasonable challenge of such Taxes if so requested by the
Borrowers, provided that (a) such Lender determines in its reasonable discretion
that it would not be prejudiced by cooperating in such challenge, (b) the
Borrowers pay all related expenses of such Lender and (c) the Borrowers
indemnify such Lender for any liabilities or other costs incurred by such Lender
in connection with such challenge. Lender shall reasonably consult with
Borrowers in good faith regarding the manner of contesting any such challenge
and shall not settle or compromise any challenge without the Borrowers’ prior
written consent (which shall not be unreasonably withheld, conditioned or
delayed and shall not be required while an Event of Default has occurred and is
continuing). The preceding sentence shall not be construed to require any Lender
to make available its tax returns (or any other information that it deems
confidential) to the Borrowers or any other Person.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

 

62



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon, New York City time or London time, as
applicable, on the date when due, in immediately available funds, without
setoff, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to Issuing Banks or the Swingline Lender as expressly provided herein
and except that payments pursuant to Section 2.15, Section 2.16 or Section 2.17
and Section 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. Dollars or Euros, as provided herein.

(b) At any time that payments are not required to be applied in the manner
required by Section 7.02, if at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrowers pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrowers or any
other Loan Party maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans) and that
all such Borrowings shall be deemed to have been requested pursuant to Sections
2.03 or 2.05, as applicable, and (ii) the Administrative Agent to charge any
deposit account of the Borrowers or any other Loan Party maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents

(d) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or its Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline

 

63



--------------------------------------------------------------------------------

Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrowers consent to the foregoing and
agree, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), Section 2.06(d) or Section 2.06(e),
Section 2.07(b), Section 2.18(e) or Section 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold such
amounts in a segregated account over which the Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

(g) All payments of principal of, and interest accrued on, any Loan hereunder
shall be made in the currency in which such Loan is denominated. All payments of
fees due pursuant to Section 2.12(a) and (b) shall be payable in U.S. Dollars.
All payments of fees to the Administrative Agent for its own account as set
forth in the Fee Letter shall be paid in U.S. Dollars. All payments made to
reimburse the Administrative Agent, any Swingline Lender, the Issuing Bank or
any Lender for any costs, expenses, or other amounts pursuant to Section 9.03 or
any other Loan Document shall be made in the currency in which such obligation
to be reimbursed is invoiced or incurred.

 

64



--------------------------------------------------------------------------------

(h) Immediately and automatically upon the occurrence of any Default with
respect to any Borrower described in Section 7.01(h) or Section 7.01(i) or an
acceleration of the maturity of the Loans pursuant to Article VII, all EUR
Revolving Loans shall be converted to and redenominated in U.S. Dollars equal to
the Equivalent Amount of each such EUR Revolving Loan determined as of the date
of such conversion and each Revolving Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased and received (to the
extent of its unused Revolving Commitment) from each other Revolving Lender an
undivided interest and participation in and to each Revolving Loan in such
amounts as are necessary such that, after giving effect thereto, each Revolving
Lender shall hold its ratable share of each Revolving Loan (based on the total
Revolving Credit Exposure of each Revolving Lender to the total Revolving Credit
Exposure of all Revolving Lenders at such time); provided that, to the extent
such conversion shall occur other than at the end of an Interest Period, the
applicable Borrower shall pay to the Administrative Agent for the ratable
benefit of each applicable Revolving Lender all losses and breakage costs
related thereto in accordance with this Agreement and, upon the written request
of the Administrative Agent, each of the Revolving Lenders shall pay to the
Administrative Agent for the ratable benefit of each applicable Revolving Lender
(based on the total Revolving Credit Exposure of each Revolving Lender to the
total Revolving Credit Exposure of all Revolving Lenders at such time) not later
than two Business Days following a request for payment from such Lender, in U.S.
Dollars, an amount equal to the undivided interest in and participation in the
applicable Revolving Loan purchased by such Lender pursuant to this
Section 2.18. In the event that any Revolving Lender fails to make payment to
the Administrative Agent of any amount due under this Section 2.18, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Revolving Lender
hereunder until the Administrative Agent receives from such Revolving Lender an
amount sufficient to discharge such Revolving Lender’s payment obligation as
prescribed in this Section 2.18 together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
demand by the applicable Lender and ending on the date such obligation is fully
satisfied. The Administrative Agent will promptly remit all payments received as
provided above to each relevant Revolving Lender.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and

 

65



--------------------------------------------------------------------------------

Swingline Lenders), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrowers, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (b) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrowers may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment

 

66



--------------------------------------------------------------------------------

of a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that this
clause (c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Revolving Commitment;1

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Banks
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

1 

NTD: Updated to match current LSTA language.

 

67



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(e) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and Swingline Exposure related to any newly
made Swingline Loan or LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender, Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, no Swingline
Lender shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lenders or the Issuing Banks, as the case may be, shall have entered into
arrangements with the Borrowers or such Lender, satisfactory to such Swingline
Lender or Issuing Bank, as the case may be, to defease any risk to it in respect
of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, each
Swingline Lender and each Issuing Bank agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage; provided, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

SECTION 2.21. Extension of Maturity Date. (a) The Borrowers may, by delivering
an Extension Request to the Administrative Agent (who shall promptly deliver a
copy to each of the Lenders), not less than thirty (30) days in advance of the
applicable Maturity Date in effect at such time (the “Existing Maturity Date”),
request that the Lenders extend the Existing Maturity Date to the first
anniversary of such Existing Maturity Date. Each Lender, acting in its sole
discretion, shall, by written notice to the Administrative Agent given not later
than the date that is the twentieth (20th) day after the date of the Extension
Request, or if such date is not a Business Day, the immediately following
Business Day (the “Response Date”), advise the Administrative Agent in writing
whether or not such Lender agrees to the requested extension. Each Lender that
advises the Administrative Agent that it will not extend the Existing Maturity
Date is referred to herein as a “Non-extending Lender”; provided, that any
Lender that does not advise the Administrative Agent of its consent to such
requested extension by the

 

68



--------------------------------------------------------------------------------

Response Date and any Lender that is a Defaulting Lender on the Response Date
shall be deemed to be a Non-extending Lender. The Administrative Agent shall
notify the Borrowers, in writing, of the Lenders’ elections promptly following
the Response Date. The election of any Lender to agree to such an extension
shall not obligate any other Lender to so agree. The Borrowers may not exercise
their extension rights under this Section 2.21 more than twice.

(b) (i) If, by the Response Date, Revolving Lenders or Term Lenders, as
applicable, holding Commitments in the applicable Class of Loans that aggregate
50% or more of the total Commitments in such Class shall constitute
Non-extending Lenders, then the Existing Maturity Date shall not be extended and
the outstanding principal balance of all Loans in such Class and other amounts
payable hereunder shall be payable, and the Commitments shall terminate, on the
Existing Maturity Date in effect prior to such extension.

(ii) If (and only if), by the Response Date, Revolving Lenders or Term Lenders,
as applicable, holding Commitments in the applicable Class of Loans that
aggregate more than 50% of the total Commitments in such Class shall have agreed
to extend the Existing Maturity Date (each such consenting Lender, an “Extending
Lender”), then effective as of the Existing Maturity Date, the Maturity Date for
such Extending Lenders shall be extended to the first anniversary of the
Existing Maturity Date (subject to satisfaction of the conditions set forth in
Section 2.21(d)). In the event of such extension, the Commitment of each
Non-extending Lender shall terminate on the Existing Maturity Date in effect for
such Non-extending Lender prior to such extension and the outstanding principal
balance of all Loans in such Class and other amounts payable hereunder to such
Non-extending Lender shall become due and payable on such Existing Maturity Date
and, subject to Section 2.21(c) below, the total Commitments in such
Class hereunder shall be reduced by the Commitments of the Non-extending Lenders
so terminated on such Existing Maturity Date.

(c) In the event of any extension of the Existing Maturity Date pursuant to
Section 2.21(b)(ii), the Borrowers shall have the right on or before the
Existing Maturity Date, at their own expense, to require any Non-extending
Lender to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 9.04) all its interests, rights (other
than its rights to payments pursuant to Section 2.15, Section 2.16, Section 2.17
or Section 9.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-extending Lender by the Borrowers, which may
include any existing Revolving Lender or Term Lender, as applicable (each a
“Replacement Lender”), provided that (i) such Replacement Lender, if not already
a Lender hereunder, shall be subject to the approval of the Administrative Agent
and each Issuing Bank (such approvals to not be unreasonably withheld) to the
extent the consent of the Administrative Agent or the Issuing Banks would be
required to effect an assignment under Section 9.04(b), (ii) such assignment
shall become effective as of a date specified by the Borrowers (which shall not
be later than the Existing Maturity Date in effect for such Non-extending Lender
prior to the effective date of the requested extension) and (iii) the
Replacement Lender shall pay to such Non-extending Lender in immediately
available funds on the effective date of such assignment the principal of and
interest accrued to the date of payment on the outstanding principal amount
Loans made by it hereunder and all other amounts accrued and unpaid for its
account or otherwise owed to it hereunder on such date.

(d) As a condition precedent to each such extension of the Existing Maturity
Date pursuant to Section 2.21(b)(ii), the Borrowers shall (i) deliver to the
Administrative Agent a certificate of the Borrowers dated as of the Existing
Maturity Date signed by a Responsible Officer of the Borrowers certifying that,
as of such date, both before and immediately after giving

 

69



--------------------------------------------------------------------------------

effect to such extension, (A) the representations and warranties of the
Borrowers set forth in this Agreement shall be true and correct in all material
respects (or, if qualified by materiality, in all respects) on and as of the
Existing Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, if qualified by materiality, in all
respects) as of such earlier date and (B) no Default shall have occurred and be
continuing and (ii) first make such prepayments of the outstanding Loans and
second provide such cash collateral (or make such other arrangements
satisfactory to the applicable Issuing Bank) with respect to the outstanding
Letters of Credit as shall be required such that, after giving effect to the
termination of the Commitments of the Non-extending Lenders pursuant to
Section 2.21(b) and any assignment pursuant to Section 2.21(c), the aggregate
Revolving Credit Exposure less the face amount of any Letter of Credit supported
by any such cash collateral (or other satisfactory arrangements) so provided
does not exceed the aggregate amount of Commitments being extended.

(e) For the avoidance of doubt, no consent of any Lender (other than the
existing Lenders participating in the extension of the Existing Maturity Date)
shall be required for any extension of the Maturity Date pursuant to this
Section 2.21 and the operation of this Section 2.21 in accordance with its terms
is not an amendment subject to Section 9.02.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrowers jointly and severally represent and warrant to the Administrative
Agent and the Lenders that as of the date of this Agreement and the date of
making any Loan or the issuance of any Letter of Credit:

SECTION 3.01. Organization; Powers. The Borrowers and each of their Restricted
Subsidiaries are duly organized or formed and validly existing under the laws of
the jurisdiction of their organization and have all requisite power and
authority to carry on their business as now conducted. Each Loan Party and each
of their Material Subsidiaries are in good standing under the laws of the
jurisdiction of their organization (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status to the extent of such equivalent status exists
under the laws of any foreign jurisdiction of organization). The Borrowers and
their Restricted Subsidiaries, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, are qualified to do business in, and are in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s and each other Loan Party’s, as applicable, corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder action. This Agreement and
each other Loan Document to which a Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
subject to, in the case of any grant of a Lien in the Equity Interests of any
Foreign Subsidiary, to the laws of the jurisdiction of organization or formation
of such Foreign Subsidiary.

 

70



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Loan Parties of the Loan Documents to which such Loan Parties
are a party (a) do not require any material consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect, in each
case as of the Effective Date, (ii) filings and registrations of charges
necessary to perfect Liens created under the Loan Documents and to release
existing Liens (if any), and (iii) those consents, approvals, registrations,
filings or other actions, the failure of which to obtain or make could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the charter, by-laws or other organizational documents of any Loan
Party, (c) will not violate any Requirement of Law applicable to Parent or any
Restricted Subsidiary, (d) will not violate or result in a default under any
indenture, agreement or other instrument in each case constituting Material
Indebtedness binding upon Parent or any Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment to
be made by Parent or any Restricted Subsidiary or give rise to a right of, or
result in, termination, cancelation or acceleration of any obligation
thereunder, in each case as of the Effective Date, and (e) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any
Restricted Subsidiary, except Liens created under the Loan Documents and Liens
permitted under Section 6.02, except in the cases of clauses (c) and (d) above
where such violations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Parent has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal years ended December 31, 2016 and December 31, 2017, reported on and
audited by Deloitte & Touche LLP, independent public accountants, and (ii) as of
and for each fiscal quarter ending after the fiscal year ended December 31, 2017
and ending more than 45 days before the date hereof, certified by Parent’s chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2017, no event, change or condition has occurred that has
had, or would reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each Loan Party and each of its Material
Subsidiaries has good title to, or valid leasehold interests in, all its
material real and personal property necessary to its business, free and clear of
all Liens except for Permitted Liens and except where the failure to have such
interest could not reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party and each of its Material Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, free and clear of all Liens (other than
Permitted Liens), and the use thereof by each Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person, except for
in each case, individually or in the aggregate, as could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of each Borrower, threatened against or
affecting such Borrower or any of its Restricted Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement, the other Loan Documents or the Transactions.

 

71



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrowers nor any of their
Restricted Subsidiaries (i) have failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) have become subject to any
Environmental Liability, (iii) have received notice of any claim with respect to
any Environmental Liability or (iv) know of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws. Each Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrowers nor any of their
Restricted Subsidiaries are an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.09. Taxes. Each Borrower and each of its Restricted Subsidiaries
(other than SWM Brazil with respect to the Brazil Tax Assessment) has timely
filed or caused to be filed all federal and material state and foreign Tax
returns and reports required to have been filed and has paid or caused to be
paid all federal and material state and foreign Taxes required to have been paid
by it, except (a) Taxes that are not yet due and payable or that are being
contested in good faith by appropriate proceedings and for which such Borrower
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves as required by GAAP or (b) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The Borrowers and their Restricted
Subsidiaries have satisfied all applicable minimum funding requirements with
respect to each Plan, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. (a) Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of each Borrower or any of its Restricted Subsidiaries to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

SECTION 3.12. Subsidiaries. As of the Effective Date, Parent does not have any
subsidiaries other than those Subsidiaries listed on Schedule 3.12. Schedule
3.12 correctly sets forth, as of the Effective Date, (a) the percentage
ownership (direct or indirect) of Parent in the Equity Interests of its
Subsidiaries and also identifies the direct owner thereof and (b) the
jurisdiction of organization of each such Subsidiary.

SECTION 3.13. [Reserved].

 

72



--------------------------------------------------------------------------------

SECTION 3.14. Labor Relations. To the best knowledge of the Borrowers, none of
the Borrowers or any of their Restricted Subsidiaries are engaged in any unfair
labor practice that would reasonably be expected to have a Material Adverse
Effect. There is (a) no significant unfair labor practice complaint pending
against the Borrowers or any of their Restricted Subsidiaries or, to the best
knowledge of the Borrowers, threatened against any of them before the National
Labor Relations Board or any similar Governmental Authority in any jurisdiction,
and no significant grievance or significant arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against the
Borrowers or any of their Restricted Subsidiaries or, to the best knowledge of
the Borrowers, threatened against any of them, (b) no significant strike, labor
dispute, slowdown or stoppage is pending against the Borrowers or any of their
Restricted Subsidiaries or, to the best knowledge of the Borrowers, threatened
against the Borrowers or any of their Restricted Subsidiaries and (c) to the
best knowledge of the Borrowers, no question concerning union representation
exists with respect to the employees of the Borrowers or any of their Restricted
Subsidiaries, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as could not reasonably
be expected to have a Material Adverse Effect.

SECTION 3.15. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.16. Plan Assets; Prohibited Transactions. None of the Borrowers or any
of their Restricted Subsidiaries is an entity deemed to hold “plan assets”
(within the meaning of the Plan Asset Regulations), and assuming compliance with
Section 8.09 hereof, neither the execution, delivery or performance of the
transactions contemplated under this Agreement, including the making of any Loan
and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

SECTION 3.17. Margin Regulations. None of the Borrowers is engaged and no
Borrower will engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrowers only or of the Borrowers
and their Restricted Subsidiaries on a consolidated basis) will be Margin Stock.

SECTION 3.18. Solvency. The Borrowers and their Restricted Subsidiaries, taken
as a whole, are Solvent.

SECTION 3.19. Insurance. Schedule 3.19 sets forth a description of all insurance
maintained by or on behalf of Parent and its Restricted Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid or provided for. The Borrowers believe that the
insurance maintained by or on behalf of Parent and its Restricted Subsidiaries
meets the requirements set forth in Section 5.05.

SECTION 3.20. Common Enterprise. SWM Luxembourg has determined that execution,
delivery, and performance of this Agreement and the other Loan Documents to
which it is a party are appropriate, advisable, necessary and convenient to the
conduct, promotion or attainment of the business and purposes of SWM Luxembourg
and in the best corporate interest (intérêt social) of SWM Luxembourg, will
enable SWM Luxembourg to receive direct and indirect benefits from the Loan
Documents, shall materially benefit SWM Luxembourg, are in compliance with the
articles of association of SWM Luxembourg and fall within SWM Luxembourg’s
corporate object.

 

73



--------------------------------------------------------------------------------

SECTION 3.21. Foreign Borrower. Each Foreign Borrower is subject to civil and
commercial laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively, the “Foreign Borrower
Documents”), and the execution, delivery and performance by each Foreign
Borrower of the Foreign Borrower Documents to which it is a party constitutes
and will constitute private and commercial acts and not public or governmental
acts. Neither any Foreign Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Borrower
is organized and existing in respect of its obligations under the Foreign
Borrower Documents. As of the Effective Date, there is no tax, levy, impost,
duty, fee, assessment or other governmental charge, or any deduction or
withholding, imposed by any Governmental Authority in or of the jurisdiction in
which SWM Luxembourg is organized and existing either (x) on or by virtue of the
execution or delivery of the Foreign Borrower Documents or (y) on any payment to
be made by SWM Luxembourg pursuant to the applicable Foreign Borrower Documents.

SECTION 3.22. Compliance with Domiciliation Law. All the legal requirements of
the Luxembourg law of 31 May 1999, as amended, regarding the domiciliation of
companies have been complied with, in all material respects, by SWM Luxembourg
and each other Loan Party organized under the laws of Luxembourg.

SECTION 3.23. Anti-Corruption Laws and Sanctions. Parent has implemented and
maintains in effect, for itself and its Subsidiaries, policies and procedures
reasonably designed to ensure compliance by Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Parent, its Subsidiaries and their respective
officers and employees and, to the knowledge of such Parent, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) Parent, any Subsidiary or, to the knowledge of
Parent or any Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of Parent or any Subsidiary, any agent of
Parent or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

SECTION 3.24. COMI. For the purposes of the Council Regulation (EU) No 848/2015
of 20 May 2015 on insolvency proceedings (the “EU Regulation”), in relation to
any Foreign Borrower which is incorporated in a member state of the European
Union, such Foreign Borrower’s centre of main interest (as that term is used in
Article 3(1) of the EU Regulation) is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(10) of the EU Regulation) in any other jurisdiction.

SECTION 3.25. Security Interest in Collateral. The Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
applicable Secured Parties legal, valid and enforceable (subject to
(a) applicable bankruptcy, insolvency, winding-up, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (b) any filings, notices and recordings and other perfection
requirements necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties (which filings, notices or
recordings shall be made to the extent required by any Loan Document) and
(c) with respect to enforceability against Foreign Subsidiaries or under
non-U.S. laws, the effect of non-U.S. laws, rules and regulations as they relate
to pledges, if any, of Equity Interests in Foreign Subsidiaries) perfected and
continuing Liens on, and security interests in, the Collateral (subject to
Permitted Liens) and, (i) when all appropriate filings, notices or recordings
are made in the appropriate offices, corporate records or with the appropriate
Persons as may be required under applicable laws and any Loan Document (which
filings, notices or recordings shall be made to the extent required by any Loan
Document) and (ii) upon the taking of possession or control by the
Administrative

 

74



--------------------------------------------------------------------------------

Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Administrative Agent to the extent required by any Loan Document),
such Collateral Documents will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral to the extent such Liens and security interests can be perfected by
such filings, notices, recordings, possession or control.

SECTION 3.26. Status of SWM Luxembourg. SWM Luxembourg has not engaged in any
business activities and does not own any material property other than
(i) ownership of the Equity Interest of its subsidiaries, together with
activities directly related thereto (including, but not limited to, activities
to facilitate acquisitions made by its subsidiaries), (ii) activities and
contractual rights incidental to maintenance of its corporate existence,
(iii) performance of its obligations under the Loan Documents to which it is a
party, (iv) the provision of shared operational functions with Parent and its
Subsidiaries, including but not limited to legal, administrative, information
technology (IT), accounting and logistics support, (v) engaging in intellectual
property investment and development including (a) investment in research and
development projects to generate intellectual property relevant to the strategic
goals of Parent and its Restricted Subsidiaries, (b) management of its
intellectual property portfolio and (c) licensing use of its intellectual
property to Parent, Subsidiaries of Parent and third parties, and (vi) any
business activity that is reasonably corollary, ancillary, complementary or
related thereto, or any reasonable extension, development or expansion thereof.

SECTION 3.27. Beneficial Ownership. As of the Effective Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders and the other Secured Parties, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Parent and its Subsidiaries for
the 2016 and 2017 fiscal years, (ii) unaudited interim consolidated financial
statements of Parent and its Subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are available
and (iii) to the extent constituting a non-Public-Sider, projections through the
fiscal year ending December 31, 2023.

 

75



--------------------------------------------------------------------------------

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary or other appropriate officer, manager or director, which
shall (A) certify the resolutions of its board of directors, managers, members
or other body authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, (B) identify by name and title and bear the
signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of the Borrowers, its
Financial Officers or managers, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) in the case of any Loan Party formed or organized
under the laws of the United States, a good standing certificate for each Loan
Party from its jurisdiction of organization or the substantive equivalent
available in the jurisdiction of organization for each Loan Party from the
appropriate governmental officer in such jurisdiction.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of Parent, dated as of the Effective
Date (i) stating that no Default has occurred and is continuing and (ii) stating
that the representations and warranties contained in the Loan Documents are true
and correct in all material respects (or if qualified by materiality, in all
respects) as of such date (or, if made as of an earlier date, as of such earlier
date).

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses (including the reasonable fees and
expenses of legal counsel) for which invoices have been presented at least one
(1) Business Day prior to the Effective Date.

(f) Senior Notes. The Administrative Agent shall have received evidence that the
Borrowers have received the net cash proceeds from the issuance of the Senior
Notes in the original principal amount of $350,000,000.

(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the U.S. Loan Parties are
organized and where the assets of the U.S. Loan Parties are located, and such
search shall reveal no Liens on any of the assets of the U.S. Loan Parties
except for Permitted Liens or Liens to be discharged in connection with the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.

(h) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of Parent dated the Effective Date.

(i) Pay-Off Letter. The Administrative Agent shall have received a satisfactory
pay-off letter for the Existing Credit Agreement, confirming that all Liens upon
any of the property of the Loan Parties constituting Collateral will be
terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness shall have been cash collateralized or
supported by a Letter of Credit.

 

76



--------------------------------------------------------------------------------

(j) Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement or the Pledge Agreement (except to
the extent either such Equity Interests are not in certificated form or such
certificates are not permitted to be delivered under applicable law), together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) to the extent required
under the Security Agreement, each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under New York law or under the Uniform Commercial Code or reasonably requested
by the Administrative Agent to be filed, registered or recorded in order to
create in favor of the Administrative Agent, for the benefit of itself, the
Lenders and the other Secured Parties, a perfected Lien on the Collateral of the
U.S. Loan Parties described therein, prior and superior in right to any other
Person (other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation; provided, however, that the Loan Parties
shall not be required to take any action (other than the filing UCC financing
statements) to perfect any Lien to the extent provided for in Section 5.09(d)
hereof.

(l) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05
hereof.

(m) USA PATRIOT Act, Etc. So long as requested at least ten (10) days prior to
the Effective Date, the Administrative Agent and the Lenders shall have received
at least five (5) days prior to the Effective Date all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, for each Loan Party.

(n) Governmental and Third Party Approvals. All governmental and third party
approvals necessary in connection with the financing contemplated hereby and the
continuing operations of the Borrowers and their Subsidiaries have been obtained
and are in full force and effect.

(o) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on September 30,
2018 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit (each, a “Credit Event”), is subject to the
satisfaction of the following conditions:

 

77



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrowers and each other Loan
Party set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects (after giving effect to such qualifications)) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent that
such representations and warranties expressly relate to an earlier specified
date or period, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made or for
the respective period, as the case may be; provided, that to the extent the
Borrowers have made an LCA Election for any Limited Condition Acquisition being
funded with the proceeds of an incremental Term Loan under Section 2.09(d), with
respect to such Limited Condition Acquisition, the Lenders providing such
incremental Term Loan may agree that this condition may be deemed to be
satisfied on the date of the effectiveness of the applicable Limited Condition
Acquisition Agreement.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; provided, that to the extent the Borrowers have made an LCA Election
for any Limited Condition Acquisition being funded with the proceeds of an
incremental Term Loan under Section 2.09(d), with respect to such Limited
Condition Acquisition, the Lenders providing such incremental Term Loan may
agree that no Default or Event of Default shall have occurred and be continuing
on the date of the effectiveness of the applicable Limited Condition Acquisition
Agreement.

(c) At the time of making and immediately after giving effect to any Revolving
Loan or the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, the total Revolving Credit Exposure of any Class shall not exceed
the total Revolving Commitments of such Class.

(d) Administrative Agent, and if applicable, the applicable Issuing Bank or
Swingline Lender shall have received a Borrowing Request or a notice requesting
the issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be, in each case, in accordance with the requirements of this
Agreement.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the Obligations and
other amounts payable hereunder and under the other Loan Documents shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed (other than contingent
indemnification obligations for which no claim has been asserted), each Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

 

78



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent (for further distribution to the Lenders):

(a) within ninety (90) days after the end of each fiscal year of Parent
(commencing with the fiscal year ended December 31, 2018), Parent’s audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than, in the case of a change in accountants, an exception as to
scope relating to prior years not audited by such accountants)) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Parent (commencing with the fiscal quarter ended
December 31, 2018), Parent’s consolidated and consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Parent and its consolidated and consolidating
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, (A) a compliance certificate in the form of Exhibit D and
signed by a Financial Officer of Parent (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, (B) if Parent has designated any of
its Subsidiaries as Unrestricted Subsidiaries, then the quarterly and annual
financial information required by provided under Section 5.01(a) and 5.01(b)
above, shall include a reasonably detailed presentation, either on the face of
the financial statements or in the footnotes thereto, of the financial condition
and results of operations of Parent and its Restricted Subsidiaries separate
from the financial condition and results of operations of the Unrestricted
Subsidiaries of Parent and (C) an updated Beneficial Ownership Certification to
the extent that any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, reflecting any change in the information
provided in any Beneficial Ownership Certification delivered to any Lender that
would result in a change to the list of beneficial owners of such Borrower
identified in such certification;

(d) as soon as available, but in any event not more than forty-five (45) days
after the end of each fiscal year of Parent, a copy of the budget and forecast
(including a projected consolidated income statement) of Parent and its
Restricted Subsidiaries for each quarter of the upcoming fiscal year in form
reasonably satisfactory to the Administrative Agent; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of each Borrower or any
Restricted Subsidiary, as the Administrative Agent or any Lender may reasonably
request (excluding (i) information subject to attorney-client privilege, and
(ii) information the subject of binding confidentiality agreements entered into
in good faith).

 

79



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which the Lenders and the
Administrative Agent have (or can obtain) access (whether a commercial,
third-party website or whether made available by the Administrative Agent);
provided that: the Borrowers shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents; provided further that the Parent having
filed with the SEC (a) an annual report on Form 10-K for such year will satisfy
the Parent’s obligation under Section 5.01(a) with respect to such year and
(b) a quarterly report on Form 10-Q for such quarter will satisfy the Parent’s
obligation under Section 5.01(b) with respect to such quarter. Each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit, proceeding or investigation
by or before any arbitrator or Governmental Authority against or affecting any
Borrower, any Loan Party or any Restricted Subsidiary thereof, including
pursuant to any applicable Environmental Laws, that, would reasonably be
expected to result in a Material Adverse Effect;

(c) an Adverse Tax Ruling; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the applicable
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. (a) Each Borrower will, and will
cause each of its Restricted Subsidiaries to do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and (b) except as could not reasonably be expected to have a Material
Adverse Effect, each Borrower will, and will cause each of its Restricted
Subsidiaries to do or cause to be done all things necessary to preserve, renew
and keep in full force and effect the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that none of the
foregoing shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

SECTION 5.04. Payment of Taxes. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its liabilities for Taxes, that, if not paid,
could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

80



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. (a) Except as could not
reasonably be expected to have a Material Adverse Effect, each Borrower will,
and will cause each of its Restricted Subsidiaries to keep and maintain all
property material to the conduct of the business of Parent and its Restricted
Subsidiaries (taken as a whole) in good working order and condition, ordinary
wear and tear and casualty excepted.

(b) Each Borrower will, and will cause each of its Restricted Subsidiaries, to
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Parent shall use commercially reasonable efforts to (i) have such
insurance endorsed to the Administrative Agent’s satisfaction for the benefit of
the Administrative Agent (including, without limitation, by naming the
Administrative Agent for the benefit of the Secured Parties (x) as an additional
insured with respect to liability policies maintained by any of the Loan Parties
and (y) as loss payee with respect to the property insurance maintained by any
of the Loan Parties), and (ii) have such insurance state that such insurance
policies shall not be cancelled without at least ten (10) days’ prior written
notice thereof by the respective insurer to the Administrative Agent. Upon the
reasonable request of the Administrative Agent, the Borrowers will furnish to
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

SECTION 5.06. Books and Records; Inspection Rights. Parent will, and will cause
each of its Restricted Subsidiaries to, keep proper books of record and accounts
in which full and correct entries are made of all dealings and transactions in
relation to its business and activities in accordance with GAAP. Each Borrower
will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, but no more than two such visits in
any fiscal year unless an Event of Default has occurred and is continuing. All
such visits, inspections, or audits by the Administrative Agent or any Lender
shall be at the Borrowers’ expense; provided that so long as no Event of Default
has occurred and is continuing, then Parent shall not be required to pay for
more than two such visits in any consecutive four fiscal quarter period.
Notwithstanding anything to the contrary in this Section 5.06, none of the
Parent nor any of its Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
confidentiality agreement entered into in good faith or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

SECTION 5.07. Compliance with Laws. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Parent will
maintain in effect, for itself and its Subsidiaries, policies and procedures
reasonably designed to ensure compliance by Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
shall be used only (a) for general corporate purposes of the Borrowers and their
Subsidiaries (including, without limitation, to fund Permitted Acquisitions,
Investments or Restricted Payments), (b) to pay expenses relating to the
negotiation and documentation of this Agreement and Acquisition Expenses and
(c) to refinance existing indebtedness. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Federal Reserve Board, including
Regulations T, U and X. Letters of Credit will be issued only to support general
corporate purposes of the Borrowers and their Subsidiaries.

 

81



--------------------------------------------------------------------------------

SECTION 5.09. Further Assurances; Additional Borrowers. (a) Subject to
applicable law, each Loan Party shall cause each of its Domestic Subsidiaries
that constitutes a Material Subsidiary (including, without limitation, upon the
formation of any Subsidiary that is a Delaware Divided LLC, but other than any
Excluded Subsidiary) to guaranty the Obligations within thirty (30) days after
such Subsidiary becomes a Material Subsidiary (or such longer period as may be
agreed to by Administrative Agent in writing) by executing a joinder to the
Security Agreement and a joinder to the Subsidiary Guaranty. Upon execution and
delivery thereof, each such Person shall become a Loan Guarantor and thereupon
shall have all of the rights, benefits, duties and obligations in such capacity
under the Loan Documents. Without limiting the foregoing, each Borrower will,
and will cause each Restricted Subsidiary to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions which may be required by law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents at the expense of the Borrowers. The Loan
Parties shall deliver, or cause to be delivered, to Administrative Agent, in
connection with the execution and delivery of each such joinder agreements,
appropriate resolutions, secretary certificates, certified organizational
documents and, if requested by Administrative Agent, legal opinions relating to
the matters described in this Section 5.09 (which opinions shall be in form and
substance reasonably acceptable to Administrative Agent).

(b) The Borrowers may, upon not less than twenty (20) Business Days’ notice from
the Borrowers to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in writing), designate, with the prior
written consent of the Administrative Agent and, with respect to a Foreign
Borrower, the Lenders (each such consent not to be unreasonably withheld), any
Restricted Subsidiary of Parent (an “Additional Borrower”) as a new borrower to
receive Loans (or reallocate existing Loans), pursuant to terms and conditions
to be mutually agreed to by the Borrowers and the Administrative Agent and in
accordance with this Section 5.09(b). Prior to any Borrower becoming entitled to
receive certain Loans, the Administrative Agent and the Lenders shall have
received (i) an amendment hereto in form, content and scope reasonably
satisfactory to the Administrative Agent providing for such Additional Borrower
becoming a Borrower hereunder, such amendment only requiring the signatures of
the Administrative Agent, the Borrowers and the Additional Borrower(s), subject
only to the approval of other Lenders if any such amendment also amends terms
which would require the approval of the Required Lenders, affected Lenders or
all Lenders, as the case may be, pursuant to Section 9.02, (ii) one or more
joinder agreements (or similar documents) to the applicable Loan Documents as
requested by Administrative Agent, (iii) such supporting resolutions, secretary
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders, and (iv) notes
signed by such new Additional Borrower to the extent any Lender so requires. If
the Administrative Agent and the Lenders agree that the Additional Borrower
shall be entitled to receive Loans and that the conditions set forth in this
Section 5.09(b) are satisfied, then the Administrative Agent shall send a
written notice to the Lenders specifying the effective date upon which the
Additional Borrower may receive Loans, whereupon each of the Lenders agrees to
permit such Additional Borrower to receive Loans (or reallocate existing Loans),
on the terms and conditions set forth herein.

 

82



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and as conditions precedent to any Lender being
obligated to make any Loans or issue any Letters of Credit to any Additional
Borrower on the occasion of the first Borrowing by, or issuance of a Letter of
Credit for the account of, such Additional Borrower, (A) if the designation of
such Additional Borrower obligates the Administrative Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
Parent shall, and shall cause such Additional Borrower to, promptly upon the
request of the Administrative Agent or any Lender, supply such documentation and
other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations and (B) to the extent
any Additional Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five (5) days prior to the designation
of such Additional Borrower, Parent shall, and shall cause such Additional
Borrower to, supply to any Lender that has requested, in a written notice to
Parent at least ten (10) days prior to the designation of such Additional
Borrower, a Beneficial Ownership Certification in relation to such Additional
Borrower. In addition to the immediately preceding condition precedent, on the
occasion of the first Borrowing by, or issuance of a Letter of Credit for the
account of, an Additional Borrower, any extension of credit or issuance of a
Letter of Credit to a proposed Additional Borrower that is not organized under
the laws of the United States or any political subdivision thereof shall not
contravene any law or regulation applicable to each Lender extending credit.

(c) Subject to subsection (d) below, each Loan Party will grant to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, a Lien under New York law in (i) 100% of the issued and
outstanding Equity Interests of each of its Restricted Subsidiaries that are
also Domestic Subsidiaries, (ii) 65% of the issued and outstanding Equity
Interests in each Restricted Subsidiary that is a Foreign Subsidiary directly
owned by any U.S. Borrower or any U.S. Loan Party and (iii) 100% of the issued
and outstanding Equity Interests in each Restricted Subsidiary that is a Foreign
Subsidiary directly owned by any Foreign Borrower, pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request; provided, that in no event shall
any Loan Party be required to execute any Loan Documents governed by any law
other than the laws of the State of New York or such other political subdivision
of the United States that may be applicable.

(d) Notwithstanding any other provision of this Agreement, any of the Collateral
Documents or any of the Loan Documents, the Loan Parties shall not be required
to take any action (other than the filing UCC financing statements) to perfect
any Lien in (i) vehicles or any other assets subject to certificates of title;
(ii) commercial tort claims of U.S. Loan Parties below a threshold of
$10,000,000; (iii) letter of credit rights of U.S. Loan Parties below a
threshold of $10,000,000; (iv) intercompany promissory notes; and (v) cash,
Permitted Investments, deposit, securities and commodities accounts (including
securities entitlements and related assets), or any other assets requiring
perfection through the implementation of control agreements or perfection by
“control” (other than with respect to certificated securities and with respect
to possession by the Administrative Agent, in each case, to the extent expressly
required under the Security Agreement). In addition, no Loan Party shall have
any obligation under any Loan Document to enter into any landlord, bailee or
warehousemen waiver, estoppel or consent or any other document of similar effect
and no Loan Party shall be required to enter into any source code escrow
arrangement or be obligated to register any intellectual property.

 

83



--------------------------------------------------------------------------------

(e) In the event that any Person becomes a Restricted Subsidiary (including any
Unrestricted Subsidiary that becomes a Restricted Subsidiary) after the date
hereof (other than any Restricted Subsidiary for so long as it is an Excluded
Subsidiary) or any Restricted Subsidiary (including any Electing Guarantor)
ceases to be an Excluded Subsidiary, then within twenty (20) Business Days
thereafter (or such longer period as may be agreed to by Administrative Agent in
writing) such Subsidiary shall execute a joinder to the Security Agreement and a
joinder to the Subsidiary Guaranty and otherwise comply with Section 5.09(a)
hereof, to the extent applicable.

(f) If, at any time, (x) a Restricted Subsidiary is designated as an
Unrestricted Subsidiary or otherwise becomes an Immaterial Subsidiary in
compliance with the terms of this Agreement or (y) an Electing Guarantor has
been re-designated as an Excluded Subsidiary at the option of such Electing
Guarantor, so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall release such Subsidiary from any Subsidiary Guarantee
and all Collateral Documents to which it may be a party and to the extent such
Subsidiary’s capital stock was pledged (or otherwise secured) as Collateral,
such pledge (or other security) shall be released and, upon the request of any
Loan Party, any certificates in respect thereof shall be promptly returned to
the applicable Loan Party. Notwithstanding the foregoing, in no event shall the
Equity Interests of any Unrestricted Subsidiary or any of such Unrestricted
Subsidiary’s assets constitute Collateral, and the Administrative Agent shall
take all actions required hereunder and under the other Loan Documents to effect
the foregoing.

(g) Notwithstanding anything in this Agreement or any Collateral Document to the
contrary, no Loan Party or any Restricted Subsidiary shall be required to take
any action outside the Specified Jurisdictions or any state or jurisdiction
thereof to perfect any security interest in the Collateral (including the
execution of any agreement, document or other instrument governed by the law of
any jurisdiction other than the Specified Jurisdictions or any state or
jurisdiction thereof).

SECTION 5.10. OFAC. Parent shall (a) reasonably ensure, and cause each of its
Subsidiaries to reasonably ensure, that no Person who owns a controlling
interest in any such Subsidiary is listed on the Specially Designated Nationals
and Blocked Person List or other similar lists maintained by the Office of
Foreign Assets Control (“OFAC”), the Department of the Treasury or is included
in any Executive Orders and (b) comply, and cause each Subsidiary to comply, in
all material respects, with all applicable Bank Secrecy Act regulations, as
amended.

SECTION 5.11. [Reserved]

SECTION 5.12. Centre of Main Interest. For the purposes of the EU Regulation, to
the extent applicable, each Foreign Borrower shall ensure that its centre of
main interest (as that term is used in Article 3(1) of the EU Regulation) is
situated in its jurisdiction of formation or organization.

SECTION 5.13. Post Closing Matters. Each Loan Party shall execute and deliver
the documents and complete the tasks set forth on Schedule 5.13, in each case
within the time limits specified therein (or such longer period of time
reasonably acceptable to the Administrative Agent).

SECTION 5.14. Designation of Subsidiaries. The board of directors (or similar
governing body) of Parent may at any time designate any Restricted Subsidiary of
Parent existing on or acquired or formed after the Effective Date as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided, that, (i) immediately before and after such designation,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) immediately after giving effect to such designation, the
Loan Parties shall be in compliance on a pro forma basis with the covenants set
forth in Section 6.11 hereof, recomputed for the most recent fiscal quarter for
which

 

84



--------------------------------------------------------------------------------

financial statements have been delivered (or are required to have been
delivered), (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” (or other similar term) under any documents
relating to any Material Subordinated Indebtedness, (iv) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if such Subsidiary
directly or indirectly owns any Equity Interests of, or holds a Lien on, any
property of, any Borrower or any Restricted Subsidiary that is not a Subsidiary
to be so designated as an Unrestricted Subsidiary, (v) no Subsidiary may be
designated as an Unrestricted Subsidiary if it holds any material intellectual
property of the Borrowers and their respective Restricted Subsidiaries, and
(vi) Parent shall deliver to Administrative Agent at least three (3) Business
Days prior to such designation a certificate of a Responsible Officer of Parent,
together with all relevant financial information reasonably requested by
Administrative Agent, demonstrating compliance with the foregoing clauses
(i) through (iii) of this Section 5.14 and, if applicable, certifying that such
Subsidiary meets the requirements of an “Unrestricted Subsidiary” and (vii) at
least ten days prior to the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary, the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act, with respect to such Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Loan Parties therein at the date of designation in an amount equal to the fair
market value of the applicable Loan Parties’ Investment in such Subsidiary;
provided, that, upon a designation of such Unrestricted Subsidiary as a
Restricted Subsidiary (including by means of a transfer of assets of an
Unrestricted Subsidiary to a Restricted Subsidiary or a combination of an
Unrestricted Subsidiary with a Restricted Subsidiary in which the Restricted
Subsidiary survives), the Loan Parties shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (i) the lesser of (A) the fair market value of the Investments of the
Loan Parties and their Restricted Subsidiaries in such Unrestricted Subsidiary
at the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) and (B) the fair market value of
Investments of the Loan Parties and their Restricted Subsidiaries made in
connection with the designation of such Restricted Subsidiary as an Unrestricted
Subsidiary minus (ii) the portion (proportionate to the Loan Parties’ and their
Subsidiaries’ Equity Interests in such resulting Restricted Subsidiary) of the
fair market value of the net assets of such Restricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence or making, as applicable,
at the time of designation of any Investments, Indebtedness or Liens of such
Subsidiary existing at such time.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the Obligations and other
amounts payable hereunder and under the other Loan Documents have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed (other than contingent indemnification
obligations for which no claim has been asserted), each Borrower covenants and
agrees with the Administrative Agent and the Lenders that:

SECTION 6.01. Indebtedness. Each Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness created under the Loan Documents and (ii) to the extent
constituting Indebtedness, any other Secured Obligations;

 

85



--------------------------------------------------------------------------------

(b) (i) Indebtedness in existence on the Effective Date and, to the extent in an
amount in excess of $1,000,000, as set forth in Schedule 6.01 (provided that the
aggregate amount of all such Indebtedness not scheduled shall not exceed
$5,000,000), and (ii) any intercompany Indebtedness permitted pursuant to
Section 6.04;

(c) Indebtedness arising under any employee benefit plan sponsored by Schweitzer
Mauduit France S.A.S., LTR Industries S.A., PDM Industries S.N.C., Papeteries de
Mauduit S.A.S., Malaucene Industries S.N.C., Papeteries de Mauduit S.A.S.,
Papeteries de Saint-Girons S.A.S., Saint-Girons Industries S.N.C., SWM-Poland
Sp. Zo o, or any of their Subsidiaries or successors-in-interest;

(d) Indebtedness of one or more Foreign Subsidiaries in an aggregate amount not
to exceed the greater of (x) $100,000,000 and (y) 8.0% of the Consolidated Total
Assets of the Foreign Subsidiaries at the time of incurrence, at any time
outstanding;

(e) Indebtedness of any Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the greater of
$50,000,000 and 3.25% of Consolidated Total Assets at the time any such
Indebtedness is incurred;

(f) Indebtedness assumed in connection with a Permitted Acquisition or other
Investment pursuant to which a Person becomes a Restricted Subsidiary after the
date hereof or pursuant to which Parent or any of its Restricted Subsidiaries
acquires any assets or properties; provided that such Indebtedness exists at the
time such Person becomes a Restricted Subsidiary or at the time such assets or
properties are acquired and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary or such assets or properties
being acquired;

(g) all reimbursement obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments arising in the ordinary course of business;

(h) other Indebtedness of a Loan Party; provided, that, before and after the
incurrence of such Indebtedness (x) no Event of Default exists or would be
caused thereby and (y) Parent on a consolidated basis shall be in pro forma
compliance (after giving effect to the incurrence of any Indebtedness) with the
then applicable covenant levels as set forth in Section 6.11(b), calculated for
the four (4) fiscal quarter period ending on the last day of the most recently
ended quarter for which financial statements of Parent have been delivered to
Administrative Agent pursuant to Section 5.01(a) or (b);

(i) Indebtedness incurred in connection with Sale and Leaseback Transactions not
to exceed $50,000,000 in the aggregate at any time outstanding;

(j) (i) Indebtedness evidenced by the Senior Notes and (ii) Guarantees of the
Senior Notes by the Loan Parties;

 

86



--------------------------------------------------------------------------------

(k) Guarantees of Indebtedness otherwise permitted to be incurred pursuant to
this Agreement to the extent the provider of such Guarantee would be permitted
to incur the Indebtedness itself directly;

(l) Indebtedness incurred in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance and self-insurance obligations, and, for the avoidance of doubt,
indemnity, bid, performance, warranty, release, appeal, surety and similar bonds
or bankers’ acceptances, letters of credit, warehouse receipts and similar
facilities for operating purposes and completion guarantees (not for borrowed
money) provided or incurred (including Guarantees thereof) by Parent or a
Restricted Subsidiary in the ordinary course of business;

(m) to the extent constituting Indebtedness, obligations of Parent and its
Restricted Subsidiaries under Swap Agreements and in respect of Banking Services
incurred in the ordinary course of business, and any Guarantees in respect
thereof;

(n) Indebtedness arising from agreements of Parent or a Restricted Subsidiary
providing for indemnification, contribution, earn-out, adjustment of purchase
price, deferred compensation or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business,
assets or Equity Interest of a Restricted Subsidiary otherwise permitted under
this Agreement;

(o) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five business days of incurrence, and
Indebtedness arising from negative account balances in cash pooling arrangements
arising in the ordinary course of business;

(p) obligations of the Parent or its Restricted Subsidiaries in respect of
customer advances received and held in the ordinary course of business;

(q) [reserved];

(r) [reserved];

(s) [reserved];

(t) Indebtedness of Parent or any of its Restricted Subsidiaries consisting of
(i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements in each case, incurred in the ordinary course
of business;

(u) [reserved];

(v) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Parent or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; provided, that such obligations are incurred in connection
with open accounts extended by suppliers on customary trade terms in the
ordinary course of business;

 

87



--------------------------------------------------------------------------------

(w) Indebtedness (i) owed on a short-term basis of no longer than 30 days to
banks and other financial institutions incurred in the ordinary course of
business of Parent and its Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of Parent and its Restricted Subsidiaries and (ii) in
respect of overdraft facilities, employee credit card programs, netting
services, automatic clearinghouse arrangements and other cash management
services entered into in the ordinary course of business; and

(x) other Indebtedness in an aggregate principal amount not to exceed the
Equivalent Amount of $50,000,000 at any time outstanding.

SECTION 6.02. Liens. The Borrowers will not, nor will they permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or, except to the extent
permitted by Section 6.03, 6.04 or 6.05, assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens securing the Secured Obligations (including any requirement to provide
cash collateral in respect thereof);

(c) Liens securing Indebtedness set forth in Schedule 6.02 and refinancings of
such Indebtedness; provided that, the aggregate principal amount of such
Indebtedness shall not be increased since the Effective Date;

(d) Liens arising in the ordinary course of business in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(e) Liens on the assets and properties of Persons which become Restricted
Subsidiaries of Parent or on assets and properties acquired by Parent or a
Restricted Subsidiary after the date of this Agreement (including pursuant to
any Permitted Acquisitions) securing Indebtedness permitted hereby; provided
that, such Liens are in existence at the time the respective Persons become
Restricted Subsidiaries of Parent or at the time such assets and properties are
acquired by Parent or a Restricted Subsidiary and were not created in
anticipation thereof;

(f) Liens resulting from progress payments or partial payments under United
States government contracts or subcontracts;

(g) Liens existing on the assets and properties acquired by the Borrowers or
their Restricted Subsidiaries in the ordinary course of business prior to any
such Borrower’s or such Restricted Subsidiary’s acquisition of such assets and
properties;

(h) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by Parent or any Restricted Subsidiary of Parent, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements;

 

88



--------------------------------------------------------------------------------

(i) leases or subleases granted to others not interfering in any material
respect with the business of Parent or any Restricted Subsidiary of Parent and
any interest or title of a lessor under any lease (whether a Capital Lease or an
operating lease) permitted by this Agreement;

(j) Liens arising from the granting of a lease or license to enter into or use
any asset (including intellectual property) of Parent or any Restricted
Subsidiary of Parent to any Person in the ordinary course of business of Parent
or such Restricted Subsidiary (including joint marketing and joint development)
that does not interfere in any material respect with the use or application by
Parent or such Restricted Subsidiary of the asset subject to such license in the
business of Parent or such Restricted Subsidiary;

(k) Liens attaching solely to cash earnest money deposits made by Parent or any
Restricted Subsidiary of Parent in connection with any letter of intent or
purchase agreement entered into in connection with a Permitted Acquisition or
other Investment permitted hereunder;

(l) Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;

(m) Liens on insurance policies and proceeds thereof to secure premiums
thereunder;

(n) Liens relating solely to employee contributions withheld from pay imposed by
applicable pension law;

(o) Liens on Equity Interests issued by a joint venture of Parent or any of its
Restricted Subsidiaries (but that is not a Restricted Subsidiary of Parent)
securing Indebtedness of such joint venture permitted hereunder so long as such
Indebtedness is recourse to Parent and/or its Restricted Subsidiaries solely to
the extent of such Equity Interest;

(p) Liens securing Indebtedness permitted under Section 6.01(d), Section 6.01(e)
and Section 6.01(i); and

(q) Liens securing Indebtedness and other obligations or liabilities not
expressly permitted by clauses (a) through (p) above; provided that the
aggregate principal amount of the Indebtedness and other obligations or
liabilities secured by the Liens permitted by this clause (q) shall not exceed
an aggregate amount equal to the Equivalent Amount of $50,000,000 at any time
outstanding (for purposes of this clause (q), the amount of such obligations or
liabilities (other than with respect to Indebtedness) shall equal the amounts
for such obligations or liabilities set forth in the financial statements then
last delivered to the Administrative Agent under Section 5.01(a) and
Section 5.01(b) or, to the extent not set forth in such financial statements, as
determined in good faith by a Financial Officer of Parent).

SECTION 6.03. Fundamental Changes. (a) The Borrowers will not, nor will they
permit any of their Restricted Subsidiaries to, merge into or consolidate with
any other Person (including pursuant to a Delaware LLC Division), or permit any
other Person (including pursuant to a Delaware LLC Division) to merge into or
consolidate with, or liquidate or dissolve or commence a Bankruptcy Action,
except that, (i) any Restricted Subsidiary may merge into a Borrower in a
transaction in which such Borrower is the surviving entity, (ii) any Restricted
Subsidiary may merge into any Restricted Subsidiary in a transaction in which
the surviving entity is a Restricted Subsidiary (and, if either such Restricted
Subsidiary is a Loan Guarantor, then the surviving entity shall also be or
become a Loan Guarantor); provided that if a Foreign Borrower is a party to any
such transaction, either such Foreign Borrower shall be the surviving entity or

 

89



--------------------------------------------------------------------------------

the surviving entity thereof shall assume the obligations of such Foreign
Borrower under this Agreement and the other Loan Documents pursuant to such
documents, instruments and agreements and further actions which the
Administrative Agent may reasonably request (including, without limitation, one
or more opinions of legal counsel) in form and substance acceptable to the
Administrative Agent, (iii) any Restricted Subsidiary (other than a Restricted
Subsidiary that is a Borrower) may liquidate or dissolve if Parent determines in
good faith that such liquidation or dissolution is in the best interests of
Parent and its Restricted Subsidiaries and is not materially disadvantageous to
the Lenders (provided that in the event any such liquidation or dissolution
involves a Loan Guarantor then the assets of such Restricted Subsidiary (if any)
shall be transferred to Parent or another Loan Guarantor), (iv) any Restricted
Subsidiary of the Parent may consummate a merger, dissolution, liquidation or
consolidation, the purpose of which is to effect an Excluded Asset Disposition
or Asset Disposition otherwise permitted pursuant to Section 6.04, an Investment
otherwise permitted under Section 6.05 or a Restricted Payment otherwise
permitted under Section 6.07, and (v) upon the occurrence of an Adverse Tax
Ruling with respect to SWM Brazil or at any time from and after the Effective
Date with respect to P de Mal, Parent may (A) abandon, transfer or otherwise
dispose of its Equity Interest in SWM South, SWM Brazil or P de Mal, as
applicable, to any one or more Persons or (B) undertake a Bankruptcy Action if
Parent determines in good faith that such abandonment, transfer, disposition or
Bankruptcy Action is in the best interests of Parent and its Restricted
Subsidiaries; provided that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.

(b) The Borrowers will not, and will not permit any of their Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrowers and their Restricted
Subsidiaries on the date of execution of this Agreement and businesses
corollary, ancillary, complementary or reasonably related thereto.

(c) The Borrowers will not permit its fiscal year to end on a day other than
December 31 or change the Borrowers’ method of determining its fiscal quarters.

SECTION 6.04. Dispositions. The Borrowers will not, and will not permit any
Restricted Subsidiary to, make any Asset Disposition, except for (i) Asset
Dispositions among Parent and its Restricted Subsidiaries, (ii) [reserved],
(iii) Asset Dispositions to the extent made in connection with an Investment in
a Person permitted under Section 6.05; (iv) other Asset Dispositions in an
aggregate amount not to exceed $200,000,000 per fiscal year, so long as (A) no
Event of Default has occurred and is continuing or would result from such Asset
Disposition, (B) such Asset Disposition is made for fair market value, (C) at
least seventy-five percent (75%) of the consideration for such Asset Disposition
is in the form of cash or cash equivalents (including Permitted Investments),
(D) Parent on a consolidated basis shall be in pro forma compliance (after
giving effect to such Asset Disposition) with the then applicable covenant level
as set forth in Section 6.11(b), minus 0.25, calculated for the four (4) fiscal
quarter period ending on the last day of the most recently ended quarter for
which financial statements of Parent have been delivered to Administrative Agent
pursuant to Section 5.01(a) or (b) and (E) the Net Cash Proceeds received by
Parent, any Loan Guarantor or, to the extent any prepayment with such Net Cash
Proceeds would not result in an adverse tax consequence (as determined in good
faith by Parent), any Restricted Subsidiary of Parent or a Loan Guarantor, are
used to prepay the Term Loans in accordance with Section 2.11(c); (v) other
Asset Dispositions in an unlimited amount so long as (A) no Event of Default has
occurred and is continuing or would result from such Asset Disposition, (B) such
Asset Disposition is made for fair market value, (C) at least seventy-five
percent (75%) of the consideration for such Asset Disposition is in the form of
cash or cash equivalents (including Permitted Investments), (D) Parent on a
consolidated basis shall have a Net Debt to EBITDA Ratio (after giving effect to
such Asset Disposition) of not greater than 3.00 to 1.00, calculated for the
four (4) fiscal quarter period ending on the last day of the most recently ended
quarter for which financial statements of Parent have been delivered to

 

90



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 5.01(a) or (b) and (E) the Net Cash
Proceeds received by Parent, any Loan Guarantor or, to the extent any prepayment
with such Net Cash Proceeds would not result in an adverse tax consequence (as
determined in good faith by Parent), any Restricted Subsidiary of Parent or a
Loan Guarantor, are used to prepay the Term Loans in accordance with
Section 2.11(c); and (vi) Asset Dispositions not exceeding the lesser of (x)
$20,000,000 per Asset Disposition (or series of related Asset Dispositions) and
(y) $80,000,000 in the aggregate during the term of this Agreement.

SECTION 6.05. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers will not, nor will they permit any of their Restricted Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly-owned Restricted Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any Indebtedness of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (collectively, each
an “Investment”), except:

(a) Permitted Investments;

(b) Investments existing on the date hereof and, to the extent in an amount in
excess of $1,000,000, as set forth in Schedule 6.05 (provided that the aggregate
amount of all such Investments not scheduled shall not exceed $5,000,000), and
Investments consisting of any modification, replacement, renewal, reinvestment
or extension thereof;

(c) Investments (i) to consummate Permitted Acquisitions and (ii) consisting of
transfers of the Equity Interests of any Foreign Subsidiary acquired in a
Permitted Acquisition by any Loan Party or other Restricted Subsidiary to any
other Foreign Subsidiary to the extent such transfer is not prohibited under
Section 6.03;

(d) (i) Investments made by any Borrower to any Loan Guarantor and made by any
Loan Guarantor to any Borrower or any other Loan Guarantor, (ii) Investments
made by any Restricted Subsidiary that is not a Loan Guarantor to any other
Restricted Subsidiary that is not a Loan Guarantor, (iii) Investments made by
any Restricted Subsidiary that is not a Loan Guarantor to any Borrower or any
Loan Guarantor and (iv) Investments made by any Borrower to any Restricted
Subsidiary that is not a Loan Guarantor and made by any Loan Guarantor to any
Restricted Subsidiary that is not a Loan Guarantor, at any time outstanding in
an amount not to exceed the greater of $50,000,000 and 3.25% of Consolidated
Total Assets and so long as at the time of such Investment pursuant to this
clause (d)(iv), Parent on a consolidated basis shall be in compliance with
Section 6.11(b) as of the last day of the most recently ended quarter for which
financial statements of Parent have been delivered to Administrative Agent
pursuant to Section 5.01(a) or Section 5.01(b); provided that Investments made
or outstanding under clause (d)(iv) above, but shall cease to be made or
outstanding for purposes of clause (d)(iv) above, but shall be deemed made or
outstanding for purposes of clause (f), from and after the date the Borrowers
and their Restricted Subsidiaries could have made such Investment pursuant to
clause (f);

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) any other Investments (other than any such Investments made in connection
with acquiring from any Person other than Parent or a Subsidiary (i) all or
substantially all of the assets of a Person, (ii) all or substantially all of
any business or division of a Person, or (iii) a majority or more of the Equity
Interests of any Person), so long as after giving effect to any such Investment,
Parent on a consolidated basis shall have a Net Debt to EBITDA Ratio (after
giving

 

91



--------------------------------------------------------------------------------

effect to any such Investment, calculated on a pro forma basis) of not greater
than the then applicable covenant level as set forth in Section 6.11(b) minus
0.25, calculated for the four (4) fiscal quarter period ending on the last day
of the most recently ended quarter for which financial statements of Parent have
been delivered to Administrative Agent pursuant to Section 5.01(a) or
Section 5.01(b);

(g) (i) Banking Services entered into the ordinary course of business and
(ii) Swap Agreements entered into by any Borrower or any Subsidiary permitted by
Section 6.05;

(h) other Investments in an aggregate amount at any time outstanding not to
exceed the greater of (x) $50,000,000 and (y) 3.25% of Consolidated Total Assets
at the time such Investment is made; provided that Investments made or
outstanding under this clause (h) shall cease to be made or outstanding for
purposes of this clause (h), but shall be deemed made or outstanding for
purposes of clause (f), from and after the date the Borrowers and their
Restricted Subsidiaries could have made such Investment pursuant to clause (f);

(i) Investments (other than any such Investments made in connection with
acquiring from any Person other than Parent or a Subsidiary (i) all or
substantially all of the assets of a Person, (ii) all or substantially all of
any business or division of a Person, or (iii) a majority or more of the Equity
Interests of any Person) in exchange for consideration consisting solely of
Equity Interests of Parent (or net cash proceeds from a substantially concurrent
sale of Equity Interests of the Parent);

(j) receivables owing to Parent or any Restricted Subsidiary created or acquired
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms; provided, however, that such trade terms may include
such concessionary trade terms as the Parent or any such Restricted Subsidiary
deems reasonable under the circumstances;

(k) payroll, commission, travel and similar advances to cover matters that are
reasonably expected at the time of such advances ultimately to be treated as
expenses for accounting purposes and that are made in the ordinary course of
business;

(l) loans or advances to employees, officers or directors of Parent or any
Restricted Subsidiary in the ordinary course of business in an aggregate amount
at any time outstanding not to exceed $15,000,000 with respect to all loans or
advances made since the Effective Date;

(m) any Investment acquired by Parent or any of its Restricted Subsidiaries,
(i) in exchange for any other Investment or accounts receivable held by Parent
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, or (ii) as a result of a foreclosure by
Parent or any of its Restricted Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(n) Investments received in settlement of amounts due to the Parent or any
Restricted Subsidiary effected in the ordinary course of business;

(o) Investments made as a result of the receipt of non-cash consideration from
an Asset Disposition that was made pursuant to and in compliance with
Section 6.04 or from any other disposition of assets or properties constituting
an Excluded Asset Disposition;

 

92



--------------------------------------------------------------------------------

(p) Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation plan in an amount
not to exceed the amount of compensation expense recognized by Parent and its
Restricted Subsidiaries in connection with such plans;

(q) Investments consisting of (i) the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements and joint
development arrangements with other Persons (including the grant of use and
access rights in respect thereof) or (ii) the licensing, sublicensing,
cross-licensing, pooling or contribution of, or similar arrangements with
respect to, intellectual property;

(r) prepaid expenses, negotiable instruments held for collection, lease,
utility, workers’ compensation, performance and other similar deposits provided
to third parties in the ordinary course of business;

(s) [reserved];

(t) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment, or other similar assets in the ordinary course of
business;

(u) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Investments otherwise constituting
Permitted Liens;

(v) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisitions to the extent
not otherwise prohibited by this Agreement;

(w) Investments in any Restricted Subsidiary in connection with intercompany
cash management arrangements, cash pooling arrangements or related activities
arising in the ordinary course of business;

(x) the forgiveness or conversion to equity of any Indebtedness (i) owed by any
Loan Party to any other Loan Party or (ii) of any Loan Party owed to any other
Person (other than a Loan Party); and

(y) Investments consisting of or resulting from Indebtedness permitted pursuant
to Section 6.01, fundamental changes permitted pursuant to Section 6.03,
Restricted Payment permitted pursuant to Section 6.07 or prepayments,
redemptions, purchases, defeasances or other satisfactions permitted pursuant to
Section 6.12.

SECTION 6.06. Swap Agreements. The Borrowers will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any such Borrower or
any Restricted Subsidiary has actual exposure (other than those in respect of
Equity Interests of any such Borrower or any of its Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any such Borrower or any Restricted Subsidiary.

SECTION 6.07. Restricted Payments.

 

93



--------------------------------------------------------------------------------

(a) The Borrowers will not, nor will they permit any of their Restricted
Subsidiaries to, declare, pay or make, directly or indirectly, any Restricted
Payment, except (i) Restricted Subsidiaries may declare and pay dividends with
respect to their Equity Interests payable solely in additional shares of their
respective Equity Interests, (ii) Restricted Subsidiaries may declare and make
Restricted Payments (A) ratably with respect to their Equity Interests and/or
(B) to Parent or any wholly-owned Subsidiary of Parent, (iii) the Borrowers and
their Restricted Subsidiaries may make Restricted Payments pursuant to and in
accordance with equity incentive plans or other benefit plans for management or
employees of the Borrowers and their Restricted Subsidiaries, (iv) Parent may
declare and pay cash dividends or make cash distributions with respect to its
Equity Interests, so long as prior to and after giving effect to any such
dividend or distribution, Parent on a consolidated basis shall have a Net Debt
to EBITDA Ratio (after giving pro forma effect to any such dividend or
distribution) of not greater than 4.25:1.00, calculated for the four (4) fiscal
quarter period ending on the last day of the most recently ended quarter for
which financial statements of Parent have been delivered to Administrative Agent
pursuant to Section 5.01(a) or Section 5.01(b), (v) Parent may declare and pay
cash dividends on its outstanding common Equity Interests, so long as the
aggregate dollar amount of such cash dividends in any calendar year shall not
exceed the greater of (x) $60,000,000 and (y) 25% of EBITDA for the four fiscal
quarter most recently ended at the time of the declaration of such Restricted
Payment, (vi) the issuance of any Equity Interests of Parent or any Restricted
Subsidiary in exchange for the termination of any Indebtedness (including
intercompany Indebtedness) and not involving a cash advance made by Parent or
any Restricted Subsidiary, and (vii) cash payments, in lieu of issuance of
fractional shares, in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interest of Parent or a
Restricted Subsidiary.

(b) Parent will not purchase, redeem or otherwise acquire any shares of its
Equity Interests except that Parent may purchase, redeem or otherwise acquire
(i) shares of its Equity Interests, so long as prior to and after giving effect
to any such purchase, redemption or other acquisition, Parent on a consolidated
basis shall have a Net Debt to EBITDA Ratio (after giving pro forma effect
thereto) of not greater than 4.25:1.00 for the four (4) fiscal quarter period
ending on the last day of the most recently ended quarter for which financial
statements of Parent have been delivered to Administrative Agent pursuant to
Section 5.01(a) or Section 5.01(b), (ii) its Equity Interests in connection with
its employee 401(k) retirement plan or other equity compensation arrangement,
and (iii) its Equity Interests sold in connection with a cashless exercise of
stock options granted under Parent’s equity participation plan.

SECTION 6.08. Transactions with Affiliates. The Borrowers will not, nor will
they permit any of their Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates with a fair market value (for any individual transaction or
series of related transactions) in excess of $2,500,000, except (a) at prices
and on terms and conditions materially not less favorable, taken as a whole, to
any Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties (as determined in good faith by
Parent), (b) transactions between or among the Borrowers and their wholly owned
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.07, (d) any transaction which is not permitted
(in whole or in part) under Section 6.08(a) above entered into by Parent or any
of its Restricted Subsidiaries with a joint venture or non-wholly owned
Restricted Subsidiary of Parent or any of its Restricted Subsidiaries to the
extent such transaction (or the portion thereof which is not permitted under
Section 6.08(a)) constitutes an Investment permitted under Section 6.05, (e)
customary fees paid, and reimbursement of reasonable expenses, to members of the
board of directors of Parent or any of its Restricted Subsidiaries, (f)

 

94



--------------------------------------------------------------------------------

customary compensation (including salaries and bonuses) paid, and reimbursement
of reasonable expenses, to officers and employees of Parent or any Restricted
Subsidiary of Parent, (g) [reserved], (h) any agreement or arrangement as in
effect on the Effective Date and set forth in Schedule 6.08, and any amendment
or modification thereto so long as such amendment or modification is not more
disadvantageous, taken as a whole, in any material respect to the Lenders than
the agreement or arrangement in existence on the Effective Date, (i) the
issuance, sale or transfer of Equity Interests of Parent and the granting of
registration and other customary rights in connection therewith or any
contribution to the capital of the Parent or any Restricted Subsidiary,
(j) transactions permitted by, and complying with, the provisions of
Section 6.03, and (k) transactions between Parent or any of its Restricted
Subsidiaries and any Person that constitutes an Affiliate solely because a
director of which is also a director of Parent or such Restricted Subsidiary;
provided that such director abstains from voting as a director of Parent or such
Restricted Subsidiary on any matter involving such other Person.

SECTION 6.09. Restrictive Agreements. The Borrowers will not, nor will they
permit any of their Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other contractual arrangement
that prohibits or restricts (a) the ability of any such Borrower or any such
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
the property or assets of such Borrower or such Restricted Subsidiary as
security for the Obligations or (b) the ability of such Restricted Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to any Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of any such Borrower or any
other Restricted Subsidiary; provided that (i) the foregoing shall not apply to
prohibitions or restrictions imposed by law, rule, regulation, order, approval,
license, permit or similar restriction, by any of the Loan Documents, by any of
the documents governing the Senior Notes or by the documents governing any other
capital markets Indebtedness, provided that the prohibitions or restrictions set
forth in such documents are not materially more restrictive, taken as a whole,
with respect to such prohibitions or restrictions than those contained in the
documents governing the Senior Notes as determined in the good faith judgment of
the Parent, (ii) the foregoing shall not apply to prohibitions or restrictions
existing on the Effective Date (but shall apply to any extension or renewal of,
or any amendment or modification expanding the scope of, any such prohibitions
or restriction except to the extent otherwise provided for herein), (iii) the
foregoing shall not apply to customary prohibitions or restrictions contained in
agreements relating to the sale of assets or Equity Interests of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary or such Equity Interests that are to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
prohibitions or restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such prohibitions or restrictions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases restricting
the assignment thereof, (vi) the foregoing shall not apply to prohibitions or
restrictions in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements, which
restrictions relate solely to the activities of such joint venture or are
otherwise applicable only to the assets that are the subject to such agreement,
(vii) the foregoing shall not apply to any such agreement imposed in connection
with consignment agreements entered into in the ordinary course of business,
(viii) the foregoing shall not apply to customary anti-assignment provisions
(including provisions prohibiting a sublet or sublicense) contained in
agreements entered into in the ordinary course of business, (ix) the foregoing
shall not apply to customary subordination of subrogation, contribution and
similar claims contained in guaranties permitted hereunder, (x) the foregoing
shall not apply to customary prohibitions or restrictions on cash deposits or
other deposits or net worth imposed by customers or suppliers under contracts
entered into in the ordinary course of business, (xi) the foregoing shall not
apply to customary restrictions on the transfer, lease, or license of any
property or asset of any Loan Party or any of its Restricted Subsidiaries in
effect on the Effective Date that were entered into in the ordinary course of
business, (xii) clause (b) of the foregoing shall not apply to restrictions
contained in agreements governing intercompany Indebtedness permitted by
Section 6.01; provided, that any notes or

 

95



--------------------------------------------------------------------------------

other instruments governing such intercompany Indebtedness may not be subject to
a Lien other than Permitted Encumbrances and Liens securing the Secured
Obligations, (xiii) the foregoing shall not apply to prohibitions or
restrictions in documents governing Indebtedness assumed or incurred under
Section 6.01(d), Section 6.01(e) or Section 6.01(f) or existing with respect to
any Person or the property or assets of such Person acquired by Parent or any
Subsidiary of Parent in an acquisition permitted hereunder; provided, further,
that such prohibitions or restrictions permitted by this clause (xiii) are not
applicable to any Person or the property or assets of any Person other than such
acquired Person or the property or assets of such acquired Person, (xiv) the
foregoing shall not apply to prohibitions or restrictions pursuant to any
agreement effecting a permitted renewal, refunding, replacement, refinancing or
extension of Indebtedness issued pursuant to an agreement containing any
prohibition or restriction otherwise referred to in this Section 6.09, so long
as such prohibitions and restrictions contained in any such agreement are not
materially more restrictive, taken as a whole, with respect to such prohibitions
and restrictions than those contained in the agreements governing the
Indebtedness being renewed, refunded, replaced, refinanced or extended as
determined in the good faith judgment of the Parent and (xv) the foregoing shall
not apply to any other agreement governing Indebtedness entered into after the
Effective Date in compliance with Section 6.01 that contains prohibitions or
restrictions that are, in the good faith judgment of the Parent, not materially
more restrictive, taken as a whole, than those in effect on the Effective Date.

SECTION 6.10. Amendment of Organizational Documents. No Loan Party shall amend,
modify or waive any of its rights under its articles of association, certificate
of incorporation, by-laws, operating, management or partnership agreement or
other organizational documents to the extent any such amendment, modification or
waiver would be materially adverse to the Lenders.

SECTION 6.11. Financial Covenants.

(a) Interest Coverage Ratio. Borrowers shall not permit the Interest Coverage
Ratio to be less than 3.00 to 1.00 as of the last day of any fiscal quarter for
the four fiscal quarter period then ending.

(b) Maximum Net Debt to EBITDA Ratio. Borrowers shall not permit the Net Debt to
EBITDA Ratio to be greater than, as of the last day of any four fiscal quarter
period ending after December 31, 2018, 4.50 to 1.00; provided, however, that
during any Material Acquisition Period the Borrowers shall not permit the Net
Debt to EBITDA Ratio to be greater than, as of the last day of any four fiscal
quarter period ending during such Material Acquisition Period, 5.00:1.00.

Notwithstanding anything to the contrary contained herein, solely for purposes
of this Section 6.11, in no event shall there be more than one Material
Acquisition Period during any six fiscal quarter period.

SECTION 6.12. Prepayments of Junior Indebtedness. The Borrowers will not prepay,
redeem, purchase, repurchase, defease or otherwise satisfy prior to the
scheduled maturity thereof the principal amount outstanding under the Senior
Notes or any Material Subordinated Indebtedness (collectively, “Junior
Indebtedness”), or make any prepayment of principal in violation of any
subordination terms thereof; except (i) for prepayments, redemptions, purchases,
repurchases, defeasances or other satisfactions of intercompany Indebtedness,
(ii) that refinancings, refundings, renewals, extensions or exchanges of any
Junior Indebtedness to the extent permitted by Section 6.01 (including
intercompany Indebtedness) shall be permitted, (iii) for conversions, exchanges,
redemptions, repayments or prepayments of such Indebtedness into, or for, Equity
Interests of Parent, (iv) that AHYDO Catch-Up Payments shall be permitted,
(v) for prepayments, redemptions, purchases, repurchases, defeasances or other
satisfactions made with (A) any capital contributions made in cash by any Person
other than a

 

96



--------------------------------------------------------------------------------

Restricted Subsidiary to Parent after the Effective Date, and (B) any net cash
proceeds of any issuance of Equity Interests after the Effective Date of Parent
to any Person other than a Restricted Subsidiary, and to the extent such
proceeds and contributions are applied in compliance with the applicable “equity
clawback” provisions set forth in the documents governing such Junior
Indebtedness, (vi) for prepayments, redemptions, purchases, repurchases,
defeasances or other satisfactions of such Indebtedness within sixty (60) days
of the date of the Redemption Notice (as defined below) if, at the date of any
prepayment, redemption, purchase, repurchase, defeasance or other satisfaction
notice provided in respect thereof (the “Redemption Notice”), such prepayment,
redemption, purchase, repurchase, defeasance or other satisfaction would have
complied with another provision of this Section 6.12; and (vii) that
prepayments, redemptions, purchases, repurchases, defeasances or other
satisfactions may be made if (i) no Event of Default shall have occurred and be
continuing or would result therefrom, and (ii) the Senior Secured Net Debt to
EBITDA Ratio (after giving effect to such prepayment, redemption, purchase,
repurchase, defeasance or other satisfaction, calculated on a pro forma basis)
does not exceed 3.50 to 1.00, calculated for the four (4) fiscal quarter period
ending on the last day of the most recently ended quarter for which financial
statements of Parent have been delivered to Administrative Agent pursuant to
Section 5.01(a) or (b).

SECTION 6.13. Use of Proceeds. No Borrower will request any Borrowing or Letter
of Credit, and no Borrower shall use, and each Borrower shall reasonably procure
that none of its Subsidiaries and, to its knowledge, none of their respective
directors, officers, employees and agents shall use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (C) in any manner that would result in the
violation, in any material respect, of any Sanctions applicable to any party
hereto.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or any cash
collateral amount due pursuant to Section 2.06(j) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement, any other
Loan Document, or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect when made or deemed made;

 

97



--------------------------------------------------------------------------------

(d) the Borrowers shall (x) fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrowers’ existence) or Section 5.08, or in Article VI or (y) fail to observe
or perform any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)) and such failure is not remedied within ten (10) Business
Days of such failure;

(e) the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent or the Required Lenders to the Borrowers;

(f) the Borrowers or any Material Subsidiary shall fail to make any payment in
respect of any Material Indebtedness (other than the Obligations), when and as
the same shall become due and payable, provided that such default or failure
remains unremedied or has not been waived by the holders of such Indebtedness;

(g) any default or event of default occurs under any Material Indebtedness and
continues beyond any applicable grace, notice or cure period, that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
and (ii) a regularly scheduled required prepayment or redemption, prior to the
stated maturity thereof; and provided further that such default or event of
default remains unremedied or has not been waived by the holders of such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Material Subsidiary (other than, from and after
and as a result of the occurrence of an Adverse Tax Ruling, SWM Brazil) or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Material Subsidiary
(other than, from and after and as a result of the occurrence of an Adverse Tax
Ruling, SWM Brazil) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) (i) any Loan Party or any Material Subsidiary (other than, from and after
and as a result of the occurrence of an Adverse Tax Ruling, SWM Brazil) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
such Material Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

98



--------------------------------------------------------------------------------

(j) any Loan Party or any Material Subsidiary (other than, from and after and as
a result of the occurrence of an Adverse Tax Ruling, SWM Brazil) shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Equivalent Amount of $40,000,000 (in excess of insurance and third
party indemnities) shall be rendered against any Loan Party, any Material
Subsidiary or any combination thereof (other than, from and after and as a
result of the occurrence of an Adverse Tax Ruling, SWM Brazil) and the same
shall remain undischarged for a period of sixty (60) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon all or a substantial part of
the property of any Loan Party, any Material Subsidiary or any combination
thereof, and is not released, vacated or fully bonded within sixty (60) days
after its attachment or levy;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any Loan Document or any material provisions thereof shall at any time be
declared by a court of competent jurisdiction to be null and void; or a
proceeding shall be commenced by or on behalf of any Loan Party, or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof); or
any Loan Party (directly or indirectly) shall repudiate, revoke, terminate or
rescind (or purport to do any of the foregoing) or deny in writing any portion
of its liability or obligation for the Obligations (in each case, other than as
a result of the repayment in full of the Obligations (other than contingent
obligations not then due and payable)); or

(o) any Collateral Document after delivery thereof pursuant to Section 4.01 or
5.09 shall for any reason (other than pursuant to the terms hereof or thereof
including as a result of a transaction permitted under Section 6.03 or
Section 6.05) cease to create a valid and perfected lien, with the priority
required by the Collateral Documents (or other security purported to be created
on the applicable Collateral) on and security interest in any material portion
of the Collateral purported to be covered thereby, subject to Permitted Liens,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to file financing continuation
statements or to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents;

then, and in every such event (other than an event with respect to the Borrowers
or Material Subsidiaries described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrowers, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments (including the Swingline
Commitments and the Letter of Credit Commitments), and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Loan

 

99



--------------------------------------------------------------------------------

Parties accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties, and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in case of any event
with respect to any Borrower or Material Subsidiary described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding and cash collateral for the LC Exposure,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent and/or Lenders under the Loan Documents or at law or
equity.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived by the Parent on behalf of itself
and its Subsidiaries), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by any Loan Party of any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, assign give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk. The Administrative Agent or any Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Loan Party, which right or equity is hereby waived and released by the
Parent on behalf of itself and its Subsidiaries. Parent further agrees on behalf
of itself and its Subsidiaries, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at the
premises of the Borrower, another Loan Party or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Article VII, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any other way relating to the Collateral or the rights
of the Administrative Agent and the Lenders hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
obligations of the Loan Parties under the Loan Documents, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York Uniform
Commercial Code, need the Administrative Agent account for the surplus, if any,
to any Loan Party. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

SECTION 7.02. Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrowers or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.20, be applied by the Administrative Agent as follows:

 

100



--------------------------------------------------------------------------------

(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

(ii) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 9.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;

(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (iii) payable
to them;

(iv) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and any amounts
owing with respect to Banking Services Obligations and Swap Agreement
Obligations and (B) to cash collateralize that portion of LC Exposure comprising
the undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized by the Borrowers pursuant to Section 2.06 or 2.20, ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (iv) payable to them; provided that (x) any such
amounts applied pursuant to subclause (B) above shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Banks to
cash collateralize Obligations in respect of Letters of Credit, (y) subject to
Section 2.06 or 2.20, amounts used to cash collateralize the aggregate amount of
Letters of Credit pursuant to this clause (iv) shall be used to satisfy drawings
under such Letters of Credit as they occur and (z) upon the expiration of any
Letter of Credit (without any pending drawings), the pro rata share of cash
collateral shall be distributed to the other Obligations, if any, in the order
set forth in this Section 7.02;

(v) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

(vi) finally, the balance, if any, after all Obligations have been paid in full
in cash, to the Borrowers or as otherwise required by law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

101



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and each Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than within the United States, each Lender and each Issuing Bank hereby
grants to the Administrative Agent any required powers of attorney to execute
and enforce any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or such Issuing Bank’s behalf. Without limiting the foregoing,
each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, to exercise all rights,
powers and remedies that the Administrative Agent may have under such Loan
Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent”

 

102



--------------------------------------------------------------------------------

(or any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of any Syndication Agent or any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under

 

103



--------------------------------------------------------------------------------

the Loan Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrowers’ rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrowers or any Subsidiary,
or any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents (x) with the consent of or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
(y) in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by a Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or
(vi) the creation, perfection or priority of Liens on the Collateral.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
any Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any Dollar Equivalent.

 

104



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03. Posting of Communications. (a) Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. Each of the Lenders, each of the
Issuing Banks and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY SYNDICATION AGENT OR ANY
OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE

 

105



--------------------------------------------------------------------------------

ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM, IN EACH CASE EXCEPT TO THE EXTENT PROVIDED FOR IN SECTION
9.03(d) HEREOF.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e) Each of the Lenders, each of the Issuing Banks and each of the Borrowers
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

SECTION 8.05. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving thirty (30) days’ prior written notice thereof to
the Lenders, the Issuing Banks and the Borrowers, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have

 

106



--------------------------------------------------------------------------------

accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrowers
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks. (a)    Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this

 

107



--------------------------------------------------------------------------------

Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrowers and their Affiliates) as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07. Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.

(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Banking Services Obligations and no Swap Agreement the obligations
under which constitute Swap Agreement Obligations, will create (or be deemed to
create) in favor of any Secured Party that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such arrangement in
respect of Banking Services or Swap Agreement, as applicable, shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

SECTION 8.08. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is

 

108



--------------------------------------------------------------------------------

subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

SECTION 8.09. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that at least one of the following is
and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement,

 

109



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrowers, to them at:

 

110



--------------------------------------------------------------------------------

(A) 100 North Point Center East, Suite 600, Alpharetta, Georgia 30022, Attention
of the General Counsel and the Controller (Telecopy No. (770) 569-4275);

(B) With a copy (which shall not constitute notice) to Alston & Bird LLP, One
Atlantic Center, 1201 West Peachtree Street, Atlanta, GA 30309-3424, Attention
Jeremy Silverman (facsimile No. (404) 881-7777; E-mail
jeremy.silverman@alston.com).

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Suite IL1-0364, Chicago, IL 60603, Attention: Nanette Wilson
(Telephone: 312-385-7084, Facsimile: 844-490-5663, Electronic
Mail: jpm.agency.cri@jpmorgan.com and nanette.wilson@jpmorgan.com);

(iii) if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to it
at 10 S. Dearborn, L2 Floor, Chicago, IL 60603, Attention: Naveen Dhongadi
(Telephone: 855-609-0059, Facsimile: 214-307-6874, Electronic
Mail: Chicago.lc.agency.activity.team@jpmchase.com);

(iv) if to Swingline Lender, to it at 10 South Dearborn, Floor L2, Suite
IL1-0364, Chicago, IL 60603, Attention: Nanette Wilson (Telephone: 312-385-7084,
Facsimile: 844-490-5663, Electronic Mail: jpm.agency.cri@jpmorgan.com and
nanette.wilson@jpmorgan.com) and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or any Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing

 

111



--------------------------------------------------------------------------------

clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Subject to Section 2.14(b) and Section 9.02(c) below, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) extend or increase the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees or other amounts
payable hereunder or under the other Loan Documents, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees or other amounts payable hereunder or under the other Loan Documents,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.09(c) or 2.18(b) or (c) in a
manner that would alter the ratable reduction of Commitments or the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change the payment waterfall provisions of Section 2.20(b) or 7.02
without the written consent of each Lender, or (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Banks or the Swingline Lenders hereunder
without the prior written consent of the Administrative Agent, the Issuing Banks
or the Swingline Lenders, as the case may be; provided further that no such
agreement shall amend or modify the provisions of Section 2.06 or any letter of
credit application and any bilateral agreement between the Borrower and an
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Borrowers and an Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and such Issuing Bank, respectively.

 

112



--------------------------------------------------------------------------------

(c) If the Administrative Agent and the Borrowers acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrowers shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement if the same is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) business days following receipt of notice thereof.

(d) The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, (i) to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral upon the termination of all of the Commitments and payment and
satisfaction in full in cash of all Secured Obligations in a manner satisfactory
to each affected Lender, (ii) to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry) or such property is otherwise no
longer required to constitute Collateral pursuant to the terms of the Loan
Documents, (iii) to release any Liens granted to the Administrative Agent on all
the Collateral of any Loan Guarantor, and to release any Loan Guarantor from its
obligations under the Loan Guaranty, upon the sale or disposition of the Equity
Interests of such Loan Guarantor if the U.S. Borrower certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry) or such Loan Guarantor is
otherwise no longer required to provide a Loan Guaranty in accordance with the
terms of the Loan Documents, (iv) to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (v) to release any Liens granted
to the Administrative Agent by the Loan Parties on any Collateral as required to
effect any sale or other disposition of such Collateral in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII; provided, that upon the occurrence of any of the events listed in
the preceding clauses (i), (ii), (iii) or (iv), the release of such Liens by the
Administrative Agent shall be granted automatically and shall not be subject to
the Administrative Agent’s discretion. Except as provided in the preceding
sentence, the Administrative Agent will not release any Liens on Collateral
without the prior written authorization of the Required Lenders; provided that,
the Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $25,000,000 during any calendar year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Borrowers as to the value of any Collateral to be so released, without
further inquiry). Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.

 

113



--------------------------------------------------------------------------------

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is acceptable to the Borrowers and the Administrative
Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption, to become a Lender for all purposes under this Agreement, to assume
all obligations of the Non-Consenting Lender to be terminated as of such date,
to comply with the requirements of clause (b) of Section 9.04, and provide each
Class of the Commitments of such Non-Consenting Lender and (ii) the applicable
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by such Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary in this Agreement, upon the
execution and delivery of all documentation required by Section 2.09 to be
delivered in connection with an increase to the Commitments, the Administrative
Agent, the Borrowers and the new or existing Lenders whose Commitments have been
affected may and shall enter into an amendment hereof (which shall be binding on
all parties hereto and the new Lenders) solely for the purpose of reflecting any
new Lenders and their new Commitments and any increase in the Commitment of any
existing Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall
jointly and severally promptly pay following written demand (including
documentation reasonably supporting such request) (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and the
Arrangers, and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent (but limited,
in the case of legal fees and expenses, to the reasonable fees, disbursements
and other charges of one counsel to the Administrative Agent, the Arrangers and
the Lenders, taken as a whole, and, if reasonably necessary, of one local
counsel in any relevant material jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by an
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank and the Lenders, including the fees, charges and
disbursements of counsel for the Administrative Agent, any Issuing Bank and the
Lenders (but limited, in the case of legal fees and expenses, to the reasonable
fees, disbursements and other charges of one counsel to the Administrative
Agent, the Arrangers and the Lenders, taken as a whole and, if reasonably
necessary, of one local counsel in any relevant material jurisdiction and
solely, in the event of a conflict of interest, one additional counsel (and if
necessary, one local counsel in each relevant material jurisdiction) to each
group of similarly situated affected Indemnitees, taken as a whole), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

114



--------------------------------------------------------------------------------

(b) The Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Arranger, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all actual losses,
claims, damages, liabilities and documented expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee (but limited, in the
case of legal fees and expenses, to the reasonable fees, disbursements and other
charges of one counsel to the Indemnitees, and if reasonably necessary, one
local counsel in any relevant material jurisdiction to all affected Indemnitees
taken as a whole, and solely, in the event of a conflict of interest, one
additional counsel (and, if necessary, one local counsel in each relevant
material jurisdiction) to each group of similarly situated affected Indemnitees,
taken as a whole), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by an Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, arbitration or
proceeding is brought by any Borrower or any other Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (x) determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (i) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties, or (ii) a material breach by such Indemnitee or any of its
Related Parties of its obligations hereunder or under the Loan Documents or
(y) the result of or related to any disputes solely amongst Indemnitees (other
than any disputes against any Indemnitee in its capacity or in fulfilling its
role as Administrative Agent) and not arising out of any act or omission of the
Borrower. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c) Each Lender severally agrees to pay any amount required to be paid by the
Borrowers under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and each Swingline Lender, and each Related Party of
any of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to each Lender’s respective aggregate Commitments
and outstanding Term Loans in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Applicable Percentage immediately prior
to such date), from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under

 

115



--------------------------------------------------------------------------------

or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(d) To the extent permitted by applicable law (i) the Borrowers shall not
assert, and the Borrowers hereby waive, any claim against any Indemnitee for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent the same is
found by a final nonappealable judgment of a court of competent jurisdiction to
have arisen from the gross negligence, willful misconduct or bad faith of such
Indemnitee or any of its Related Parties, and (ii) no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d)(ii) shall relieve the Borrowers of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution
unless an Event of Default described in clauses (a), (b), (h) or (i) of Article
VII has occurred and is continuing) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrowers (not to be unreasonably withheld), provided that, no consent
of the Borrowers shall be required for (i) an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if Event of Default has occurred and
is continuing and (ii) any assignment made in connection with the primary
syndication of the Term Loan;

 

116



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Revolving
Commitment immediately prior to giving effect to such assignment and (y) all or
any portion of the Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund;

(C) each Issuing Bank, provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan; and

(D) each Swingline Lender, provided that no consent of the Swingline Lenders
shall be required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $500,000 unless each of the Borrowers
and the Administrative Agent otherwise consent, provided that no such consent of
the Borrowers shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

117



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof, (d) the Borrowers or any of their respective Affiliates, (e) any Person
designated by the Borrowers, by written notice delivered to the Administrative
Agent on or prior to August 10, 2018, as a disqualified institution or
competitor of the Borrowers or their Subsidiaries (a “Competitor”), or (f) any
Person that is clearly identifiable, solely on the basis of such Person’s name,
as an Affiliate of any Person referred to in clause (e) above (the persons
described in in clauses (e) and (f) are collectively, the “Disqualified
Institutions”); provided that, with respect to clause (c), such holding company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business; provided further, with respect to clauses (e) and (f),
Disqualified Institutions shall (A) exclude any person that Parent has
designated as no longer being a Disqualified Institution by written notice
delivered to the Administrative Agent from time to time and (B) include any
person that is added as a Competitor, pursuant to a written supplement to the
list of Competitors that are Disqualified Institutions, that is delivered by
Parent upon reasonable notice to the Administrative Agent (such supplement shall
not retroactively disqualify any Person who is a Lender or participant prior to
such supplement becoming effective); provided, further, that upon the occurrence
and during the continuance of an Event of Default, any Person (other than a
Lender) shall be an Ineligible Institution if after giving effect to any
proposed assignment to such Person, such Person would hold more than 25% of the
then outstanding Total Revolving Credit Exposure or Commitments, as the case may
be.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

118



--------------------------------------------------------------------------------

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(d), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(vi) The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the Disqualified
Institutions provided by the Borrowers and any updates thereto from time to time
(collectively, the “DQ List”) on the Approved Electronic Platform, including
that portion of the Approved Electronic Platform that is designated for
Public-Siders and/or (B) provide the DQ List to each Lender requesting the same.

(c) Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution (unless an Event of Default described in clauses
(a), (b), (h) or (i) of Article VII has occurred and is continuing), in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrowers and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to

 

119



--------------------------------------------------------------------------------

receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Notwithstanding anything in this Agreement to the contrary, any Participant that
is a member of the Farm Credit System that (i) has purchased a participation
from a selling Lender in the minimum amount of $10,000,000 on or after the
Effective Date, (ii) is, by written notice to Parent and the Administrative
Agent (“Voting Participant Notification”), designated by such selling Lender as
being entitled to be accorded the rights of a voting participant hereunder (any
bank that is a member of the Farm Credit System so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of Parent and
the Administrative Agent to become a Voting Participant, shall be entitled to
vote (and the voting rights of such selling Lender shall be correspondingly
reduced), on a dollar for dollar basis, as if such participant were a Lender, on
any matter requiring or allowing a Lender to provide or withhold its consent, or
to otherwise vote on any proposed action. To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant,
(i) state the full name, as well as all contact information required of assignee
as set forth in Exhibit A hereto and (ii) state the dollar amount of the
participation purchased.

Notwithstanding the foregoing, each of the following members of the Farm Credit
System shall be a Voting Participant without delivery of a Voting Participant
Notification and without the prior written consent of the Borrowers and the
Administrative Agent: : (i) FCS Commercial Finance Group, for AgCountry Farm
Credit Services, FLCA, (ii) Greenstone Farm Credit Services, FLCA, (iii) Compeer
Financial, FLCA, (iv) Farm Credit Mid America, FLCA and (v) American AgCredit,
FLCA.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

120



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any

 

121



--------------------------------------------------------------------------------

time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrowers against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrowers, any Loan Party or its properties in the courts
of any jurisdiction.

 

122



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01, and SWM Luxembourg and each
Loan Guarantor that is a Foreign Subsidiary of Parent hereby appoints SWM
International as its agent for such service of process. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder of under any other Loan Document, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating the
Borrowers or their Subsidiaries, the credit facilities provided for herein or
the Senior Notes or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Borrowers or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrowers. For the purposes
of this Section, “Information” means all information received from the Borrowers
relating to the Borrowers or their business, other than any such information
that is available to the Administrative Agent,

 

123



--------------------------------------------------------------------------------

any Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrowers and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.15. No Fiduciary Duty, etc. Each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrowers and their respective
Restricted Subsidiaries with respect to the Loan Documents and the transactions
contemplated therein and

 

124



--------------------------------------------------------------------------------

not as a financial advisor or a fiduciary to, or an agent of, any Borrower or
any other person. Each Borrower agrees that it will not assert any claim against
any Credit Party based on an alleged breach of fiduciary duty by such Credit
Party in connection with this Agreement and the transactions contemplated
hereby. Additionally, each Borrower acknowledges and agrees that no Credit Party
is advising any Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction. The Borrowers shall consult
with their own advisors concerning such matters and shall be responsible for
making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to any Borrower with respect thereto.

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with their
respective Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrowers and other
companies with which the Borrowers may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with their
respective Affiliates, may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which the Borrowers may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrowers by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrowers
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrowers, confidential information obtained
from other companies.

SECTION 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Patriot Act. Further, Borrowers shall promptly following any
request therefor, provide information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Beneficial Ownership Regulation for any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation.

SECTION 9.17. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by

 

125



--------------------------------------------------------------------------------

the Administrative Agent of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent may, in accordance with normal banking
procedures, purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X

LOAN GUARANTY

SECTION 10.01. Guaranty. Parent hereby agrees that it is liable for, and
absolutely and unconditionally guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Secured Parties in endeavoring to collect
all or any part of such Secured Obligations from, or in prosecuting any action
against, each such other Borrower or any other guarantor of all or any part of
such Secured Obligations (such costs and expenses, together with such
Obligations, collectively the “Guaranteed Obligations”). Parent further agrees
that its Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Secured Party that extended any portion of the
Guaranteed Obligations.

 

126



--------------------------------------------------------------------------------

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Parent waives any right to require any Secured Party to
sue any Borrower, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of Parent hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Guaranteed Obligations), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of any Obligated Party;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or such Obligated Party’s assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which Parent may have at any time
against any other Obligated Party, any Secured Party or any other Person,
whether in connection herewith or in any unrelated transactions.

(b) The obligations of Parent hereunder are not subject to any defense or
setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of its Guaranteed Obligations or any
part thereof.

(c) Further, the obligations of Parent hereunder are not discharged or impaired
or otherwise affected by: (i) the failure of any Secured Party to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement (including this Agreement, any Subsidiary Guaranty or
any other Loan Document) relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security (if
any) for the obligations of Parent for all or any part of its Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by any
Secured Party with respect to any collateral (if any) securing any part of its
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of Parent or that would otherwise operate as a
discharge of Parent as a matter of law or equity (other than the payment in full
in cash of the Guaranteed Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, Parent hereby waives any defense based on or arising out of any defense of
Parent or the unenforceability of all or any part of the Guaranteed Obligations
from any cause, or the cessation from any cause of the liability of Parent,
other than the payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, Parent irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Obligated Party, or any other
Person, and Parent confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any collateral (if any)
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such collateral in

 

127



--------------------------------------------------------------------------------

lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of Parent under this Loan Guaranty except to the extent the Guaranteed
Obligations have been paid in full in cash. To the fullest extent permitted by
applicable law, Parent waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
Parent against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. Parent will not assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral (if any), until each of the Loan Parties have fully performed all its
obligations to the Secured Parties.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Loan Party or otherwise, Parent’s obligations under this Loan Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Secured Parties are in possession of
this Loan Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Loan Party, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by Parent forthwith on demand by the
Administrative Agent.

SECTION 10.07. Information. Parent assumes all responsibility for being and
keeping itself informed of each Loan Party’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that Parent assumes
and incurs under this Loan Guaranty, and agrees that no Secured Party shall have
any duty to advise Parent of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. The Lenders may continue to make loans or extend
credit to each Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination of this Loan Guaranty from Parent.
Notwithstanding receipt of any such notice, Parent will continue to be liable to
the Secured Parties for any of its Guaranteed Obligations created, assumed or
committed to prior to the fifth (5th) day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations.

SECTION 10.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

 

128



--------------------------------------------------------------------------------

SECTION 10.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 10.11. Liability Cumulative. The liability of Parent under this Article
X is in addition to and shall be cumulative with all liabilities of each other
Loan Party to the Secured Parties under this Agreement, the Loan Guarantors and
the other Loan Documents to which each such Loan Party is a party or in respect
of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

SECTION 10.12. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of
Swap Agreement Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 10.12 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.12, or otherwise under this Loan Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 10.12 shall remain in full force and effect until the payment in
full in cash of the Guaranteed Obligations. Each Qualified ECP Guarantor intends
that this Section 10.12 constitute, and this Section 10.12 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

SCHWEITZER-MAUDUIT INTERNATIONAL, INC. By:  

/s/ Robert A. Wamser, Jr.

 

Name: Robert A. Wamser, Jr.

Title: Executive Vice President and Chief

Financial Officer

 

SWM LUXEMBOURG By:  

/s/ D. Ronald Surbey

 

Name: D. Ronald Surbey

Title: Director B

 

By:  

/s/ John Blasko

 

Name: John Blasko

Title: Director A

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Antje Focke

 

Name: Antje Focke

Title: Executive Director

 

BARCLAYS BANK PLC, as Lender By:  

/s/ Craig Malloy

 

Name: Craig Malloy

Title: Director

 

BANK OF AMERICA, N.A., as Lender By:  

/s/ Ryan Maples

 

Name: Ryan Maples

Title: Sr. Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Chris Hursey

 

Name: Chris Hursey

Title: Director

 

CITIBANK, N.A., as Lender By:  

/s/ Gerardo Rodriguez

 

Name: Gerardo Rodriguez

Title: Director

 

CITIZENS BANK, N.A., as Lender By:  

/s/ Tyler Stephens

 

Name: Tyler Stephens

Title: Vice President

 

FIFTH THIRD BANK, as Lender By:  

/s/ Jonathan James

 

Name: Jonathan James

Title: Managing Director

 

MUFG UNION BANK, N.A., as Lender By:  

/s/ Maria Iarriccio

 

Name: Maria Iarriccio

Title: Director

 

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Brandon K. Fiddler

 

Name: Brandon K. Fiddler

Title: Senior Vice President



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as Lender By:  

/s/ Steven J. O’Shea

 

Name: Steven J. O’Shea

Title: Vice President

 

FARM CREDIT BANK OF TEXAS, as Lender By:  

/s/ Alan Robinson

 

Name: Alan Robinson

Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01A

COMMITMENTS



--------------------------------------------------------------------------------

SCHEDULE 2.01B

Swingline Commitments



--------------------------------------------------------------------------------

SCHEDULE 2.01C

Letter of Credit Commitments